Exhibit 10.3

 

Oxford Properties Group Inc.

 

1254115 Ontario Inc.

 

-AND-

 

Yak Communications (Canada) Inc.

300 Consilium Place•

Suite No. 500, Scarborough, ON

 

--------------------------------------------------------------------------------

 

LEASE OF OFFICE SPACE

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

LEASE OF OFFICE SPACE

 

TABLE OF CONTENTS

 

             Page No


--------------------------------------------------------------------------------

ARTICLE 1.00 DEFINITIONS

   1

1.01

 

Definitions

   1

ARTICLE 2.00 GRANT OF LEASE

   2

2.01

 

Grant

   2

2.02

 

Quiet Enjoyment

   2

2.03

 

Covenants of Landlord and Tenant

   2

2.04

 

Net Lease

   2

ARTICLE 3.00 TERM AND POSSESSION

   3

3.01

 

Term

   3

3.02

 

Early Occupancy

   3

3.03

 

Delayed Possession

   3

3.04

 

Acceptance of Premises

   4

ARTICLE 4.00 RENT, OPERATING COSTS AND TAXES

   4

4.01

 

Annual Rent

   4

4.02

 

Operating Costs, Taxes and Utilities

   4

4.03

 

Rental Taxes

   4

4.04

 

Other Charges

   4

4.05

 

Payment of Rent – General

   4

4.06

 

Rent - Adjustment

   5

4.07

 

Payment - Operating Costs and Taxes

   5

ARTICLE 5.00 USE OF PREMISES

   6

5.01

 

Use

   6

5.02

 

Compliance with Laws

   6

5.03

 

Abandonment

   6

5.04

 

Nuisance

   6

5.05

 

Extraordinary Installations

   6

5.06

 

Jeopardy of Insurance

   6

ARTICLE 6.00 SERVICES, MAINTENANCE, REPAIR AND ALTERATIONS BY LANDLORD

   7

6.01

 

Operation of Building

   7

6.02

 

Services to Premises

   7



--------------------------------------------------------------------------------

6.03

   Building Services    7

6.04

   Maintenance, Repair and Replacement    8

6.05

   Additional Services    8

6.06

   Alterations by Landlord    9

6.07

   Access by Landlord    9

6.08

   Energy, Conservation, Safety and Security Policies    10

ARTICLE 7.00 MAINTENANCE, REPAIR, ALTERATIONS AND IMPROVEMENTS BY TENANT

   10

7.01

   Condition of Premises    10

7.02

   Failure to Maintain Premises    10

7.03

   Alterations by Tenant    10

7.04

   Telephone and Computer Systems    12

7.05

   Liens    13

7.06

   Signs    13

7.07

   Removal of Leasehold Improvements – Expiration or Termination of Term    13

ARTICLE 8.00 TAXES

   14

8.01

   Landlords Taxes    14

8.02

   Tenant’s Taxes    14

8.03

   Right to Contest    14

ARTICLE 9.00 INSURANCE

   15

9.01

   Landlord’s Insurance    15

9.02

   Tenant’s Insurance    15

9.03

   Tenant’s Failure to Insure    16

ARTICLE 10.00 INJURY TO PERSON OR PROPERTY

   16

10.01

   Indemnity by Tenant    16

10.02

   Landlord’s Liability    16

10.03

   Extended Meaning    17

ARTICLE 11.00 ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS

   17

11.01

   Transfer    17

11.02

   Landlord’s Consent    18

11.03

   Public Corporations    19

11.04

   Landlord’s Termination Right    19

11.05

   Acceptance of Rent    19



--------------------------------------------------------------------------------

11.06

   Conditions of Consent    19

ARTICLE 12.00 SURRENDER

   20

12.01

   Possession    20

12.02

   Merger    21

12.03

   Payments After Termination    21

12.04

   Survival of Obligations    21

ARTICLE 13.00 HOLDING OVER

   21

13.01

   Month-to-Month Tenancy    21

13.02

   General    21

ARTICLE 14.00 RULES AND REGULATIONS

   22

14.01

   Purpose    22

14.02

   Observance    22

14.03

   Modification    22

14.04

   Non-Compliance    22

ARTICLE 15.00 EXPROPRIATION

   22

15.01

   Expropriation    22

ARTICLE 16.00 DAMAGE BY FIRE OR OTHER CASUALTY

   22

16.01

   Limited Damage to Premises    22

16.02

   Major Damage to Premises    23

16.03

   Abatement    23

16.04

   Major Damage to Building    23

16.05

   Limitation on Landlord’s Liability    23

ARTICLE 17.00 TRANSFERS BY LANDLORD

   24

17.01

   Sale, Conveyance and Assignment    24

17.02

   Effect of Sale, Conveyance or Assignment    24

17.03

   Subordination    24

17.04

   Attornment    24

17.05

   Effect of Attornment    24

ARTICLE 18.00 NOTICES, ACKNOWLEDGEMENTS, AUTHORITIES FOR ACTION

   25

18.01

   Notices    25

18.02

   Acknowledgements    25

18.03

   Authorities of Action    26

ARTICLE 19.00 DEFAULT

   26

19.01

   Interest and Costs    26



--------------------------------------------------------------------------------

19.02

   Right of Landlord to Perform Covenants    26

19.03

   Events of Default    26

19.04

   Waiver of Exemption and Redemption    27

19.05

   Payments    28

19.06

   Remedies Cumulative    28

19.07

   Collateral Rights    28

ARTICLE 20.00 MISCELLANEOUS

   29

20.01

   Relationship of Parties    29

20.02

   Consent Not Unreasonably Withheld    29

20.03

   Name of Building    29

20.04

   Applicable Law and Construction    29

20.05

   Entire Agreement    29

20.06

   Registration    29

20.07

   Amendment or Modification    30

20.08

   Construed Covenants and Severability    30

20.09

   Planning Act    30

20.10

   No Implied Surrender or Waiver    30

20.11

   Application of Payments    31

20.12

   Successors Bound    31

20.13

   Liability of Landlord    31

20.14

   Force Majeure    31

 

SCHEDULES

 

SCHEDULE A

SCHEDULE B

SCHEDULE C

SCHEDULE D



--------------------------------------------------------------------------------

LEASE OF OFFICE SPACE

 

DATE: November 6, 2003

 

BETWEEN:

 

Oxford Properties Group Inc.

1254115 Ontario Inc.

 

(“Landlord”)

 

AND

 

Yak Communications (Canada) Inc.

 

(“Tenant”)

 

PREMISES: 300 Consilium Place, Suite No. 500, Scarborough, ON

 

LANDLORD AND TENANT, in consideration of the covenants herein contained, hereby
agree as follows:

 

ARTICLE 1.00 DEFINITIONS

 

1.01 Definitions

 

In this Lease.

 

( a) “Annual Rent” means in respect of the following period(s), the following
annual amount(s), monthly installment(s) and annual rates calculated on the
basis of the Square Feet in the Premises:

 

Period

--------------------------------------------------------------------------------

   Annual
Amount


--------------------------------------------------------------------------------

   Monthly
Installment


--------------------------------------------------------------------------------

   Annual Square
Foot Rate


--------------------------------------------------------------------------------

For Lease Years 1 to 5

   $ 230,880.00    $ 19,240.00    $ 12.00

 

( b) “Article” means an article of this Lease.

 

( c) “Commencement Date” means the first day of the Term.

 

(d) “Fiscal Year” means the period ending on December 31 (all or part of which
falls within the Term) or such other period from time to time determined by
Landlord.

 

( e) “Lease” means this lease, Schedules A, B, C and, if applicable, D to this
Lease, and every properly executed instrument which by its terms amends,
modifies or supplements this Lease.

 

1



--------------------------------------------------------------------------------

(f) “Leasehold Improvements” means the alterations, fixtures and improvements in
or serving the Premises made from time to time by or on behalf of Tenant or any
prior occupant of the Premises with the exception only of furniture and
equipment not in the nature of fixtures.

 

( g) “Operating Costs” means the amounts determined in accordance with section
2.02 of Schedule B.

 

( h) “Other Charges” means amounts payable to Landlord under Article 4.04.

 

(I ) “Premises” means the area on the 5th floor of the Building shown hatched on
Schedule A and shall extend from the upper surface of the structural sub-floor
to the lower surface of the suspended ceiling within the boundaries of the
Premises as described in Section 3.00 of Schedule B.

 

(j) “Prime” means the rate of interest per annum from time to time announced by
The Toronto Dominion Bank or its successors and reported to the Bank of Canada
as its prime rate for Canadian dollar loans.

 

( k) “Rent” means the aggregate of all amounts payable by Tenant pursuant to any
provision of this Lease except under Article 4.03.

 

( l) “Rental Taxes” means any tax or duty imposed upon either Landlord or Tenant
which is measured by or based in whole or in part directly upon the Rent payable
under this Lease or in respect of the rental or rental value of premises under
this Lease whether existing at the date hereof or hereafter imposed by any
governmental authority including, without limitation, goods and services taxes,
value added tax, business transfer tax, sales tax, federal sales tax, excise
taxes or duties or any tax similar to the foregoing.

 

( m) “Rules and Regulations” means the rules and regulations from time to time
made by Landlord and consisting as of the Commencement Date of those listed in
Schedule C.

 

( n) “Square Feet in the Premises” means 19,240 square feet to be determined by
Landlord in accordance with Section 3.00 ofSchedule B.

 

( o) “Tenant’s Proportionate Share” means the amount determined in accordance
with section 2.01(c) of Schedule B.

 

(p) “Term” means the period of time set out in Article 3.01.

 

ARTICLE 2.00 GRANT OF LEASE

 

2.01 Grant

 

Landlord hereby demises and leases the Premises to Tenant, and Tenant hereby
leases and accepts the Premises from Landlord, in a “then as is” condition, to
have and to hold during the Term subject to the terms and conditions of this
Lease. Landlord hereby grants to Tenant a non-exclusive license throughout the
Term subject to control of Landlord and to Landlord’s right to alter them in
accordance with this Lease to use those parts of the Common Areas providing
access to or, in the case of the area above the suspended ceiling to the lower
surface of the structural ceiling, servicing the Premises.

 

2



--------------------------------------------------------------------------------

2.02 Quiet Enjoyment

 

If Tenant pays Rent, fully performs all its obligations under this Lease and
there has been no default, Tenant shall be entitled to peaceful and quiet
enjoyment of the Premises for the Term without interruption or interference by
Landlord or any person claiming through Landlord.

 

2.03 Covenants of Landlord and Tenant

 

Landlord covenants to observe and perform all of the terms and conditions to be
observed and performed by Landlord under this Lease. Tenant covenants to pay the
Rent when due under this Lease and to observe and perform all of the terms and
conditions to be observed and performed by Tenant under this Lease.

 

2.04 Net Lease

 

Tenant acknowledges and agrees that it is intended that the Lease and the Rent
payable hereunder are completely net and carefree to Landlord.

 

ARTICLE 3.00 TERM AND POSSESSION

 

3.01 Term

 

Notwithstanding Articles 3.02 and 3.03, the Term of this Lease shall be five
(5) years beginning on the 1 of August, 2004 and ending on the last day of the
month of July, 2009, unless terminated earlier as provided in this Lease.

 

3.02 Early Occupancy

 

If Tenant begins to conduct business in all or any portion of the Premises
before the Commencement Date, Tenant shall pay to Landlord on the Commencement
Date a rental in respect thereof for the period from the date Tenant begins to
conduct business therein to the Commencement Date, which rental shall be that
proportion of the Rent payable in the first twelve (12) months of the Term which
the number of days in such period bears to three hundred sixty five (365). All
the provisions of this Lease shall be applicable during the early occupancy
period.

 

3.03 Delayed Possession

 

If Landlord is for any reason delayed in delivering possession of the Premises
to Tenant on the Commencement Date, then Tenant shall take possession of the
Premises on the date when Landlord delivers possession thereof, which date shall
be conclusively established by Landlord by notice to Tenant. This Lease shall
not be void or voidable nor shall Landlord be liable to Tenant for any loss or
damage resulting from any delay in delivering possession of the Premises to
Tenant. If such delay is not principally caused by or attributable to Tenant, no
Rent shall be payable by Tenant for the period prior to the date on which
Landlord can so deliver possession of the Premises. If Landlord is for any
reason delayed in delivering only part of the Premises, the provisions of this
Article shall apply, making necessary changes, to such part.

 

3



--------------------------------------------------------------------------------

3.04 Acceptance of Premises

 

Taking possession of all or any part of the Premises by Tenant shall be
conclusive evidence as against Tenant that the Premises or such part thereof are
in satisfactory condition.

 

ARTICLE 4.00 RENT, OPERATING COSTS AND TAXES

 

4.01 Annual Rent

 

Tenant shall pay to Landlord as Annual Rent the amount(s) set out in Article 1
.01(a), payable in advance and without notice in monthly installments as set out
in Article 1 .01(a), on the Commencement Date and on the first day of each
calendar month thereafter during the Term.

 

4.02 Operating Costs, Taxes and Utilities

 

Tenant shall pay to Landlord, at the times and in the manner provided in Article
4.07, Taxes, utilities and Tenant’s Proportionate Share of Operating Costs all
as determined under this Lease including Schedule B.

 

4.03 Rental Taxes

 

Tenant shall pay to Landlord all Rental Taxes applicable from time to time.
Landlord shall calculate the amount of Rental Taxes payable by Tenant in
accordance with the applicable legislation and Tenant shall pay such amount
together with monthly installments of Rent. The amount payable by Tenant under
this Article 4.03 shall be deemed not to be Rent for the purpose of such
calculation but in the event of a failure by Tenant to pay under this Article
4.03, Landlord shall have the same rights and remedies as it has in the event of
default by Tenant in the payment of Rent.

 

4.04 Other Charges

 

Tenant shall pay to Landlord, at the times and in the manner provided in this
Lease or, if not so provided, upon demand by Landlord, all amounts (other than
those payable under Articles 4.01, 4.02, and 4.03) that are payable by Tenant
under this Lease.

 

4.05 Payment of Rent - General

 

All amounts payable by Tenant under this Lease, except that payable under
Article 4.03, shall be deemed to be Rent and shall be payable and recoverable as
Rent in the manner herein provided, and Landlord shall have all rights against
Tenant for default in any such payment as in the case of arrears of Rent. Tenant
shall pay to Landlord Rent, in legal tender of the jurisdiction in which the
Building is located, without deduction or set-off, as a covenant independent of
all other covenants of Landlord or Tenant in this Lease. At Landlord’s request,
Tenant will make all payments under this Lease by way of electronic funds
transfer from Tenant’s bank account and will execute and deliver either
concurrently with this Lease or from time to time within three (3) business days
following request there for, such documentation as may be required by Landlord
and its bank in order to effect all payments under this Lease by electronic
funds transfer. Tenant’s obligation to pay Rent shall survive the expiration or
earlier termination of this Lease.

 

4



--------------------------------------------------------------------------------

4.06 Rent - Adjustment

 

If the Term begins on a day other than the first day of a calendar month or ends
on a day other than the last day of a calendar month, the Rent payable for such
month shall be prorated on a per diem basis using a three hundred sixty five
(365) day period.

 

4.07 Payment - Operating Costs and Taxes

 

( a) Prior to the Commencement Date and the beginning of each Fiscal Year
thereafter, Landlord shall compute and deliver to Tenant a bona fide estimate of
Taxes and Tenant’s Proportionate Share of Operating Costs for the appropriate
Fiscal Year and without further notice Tenant shall pay to Landlord in monthly
installments one-twelfth ( of such estimate simultaneously with Tenant’s
payments of Annual Rent.

 

(b) Landlord shall deliver to Tenant within one hundred twenty (120) days after
the end of each Fiscal Year a written statement (the “Statement”) setting out in
reasonable detail the amount of Operating Costs and Taxes for such Fiscal Year
and certified by a representative of Landlord. If the amount of Taxes and
Tenant’s Proportionate Share of Operating Costs actually paid by Tenant to
Landlord during such Fiscal Year differs from the amount of Taxes and Tenant’s
Proportionate Share of Operating Costs payable for such Fiscal Year, Tenant
shall pay such difference or Landlord shall credit Tenant’s account (as the case
may be), without interest within thirty (30) days after the date of delivery of
the Statement. Failure of Landlord to render any statement under this section
shall not prejudice Landlord’s right to render such Statement thereafter or with
respect to any other period, or relieve Tenant from its obligations hereunder.

 

( c) If Tenant disputes the accuracy of any Statement, Tenant shall nevertheless
make payment in accordance with the Statement, but the disagreement shall be
referred by Landlord for prompt decision to an independent professional
consultant, who is qualified by education and experience to make such decision
and who shall be deemed to be acting as an expert and not an arbitrator. The
consultant’s signed determination shall be final and binding on both Landlord
and Tenant. Any adjustment required to any previous payment made by Tenant or
Landlord by reason of any such determination shall be made within fourteen
(14) days thereof, and the party required to pay such adjustment shall bear all
costs of the consultant, except that if the amount to be paid is three percent
(3%) or less of the amount in dispute, Tenant shall pay all such costs.

 

(d) Tenant may only dispute a Statement and claim a re-adjustment by notice
given to Landlord within six (6) months after the date of delivery of the
Statement to Tenant.

 

5



--------------------------------------------------------------------------------

ARTICLE 5.00 USE OF PREMISES

 

5.01 Use

 

The Premises shall be actively, diligently and continuously used and occupied as
a business office for Tenant’s business as initially conducted in the Premises.
Tenant shall operate the business office in a first-class, reputable manner
befitting the reputation and image of the Building.

 

5.02 Compliance with Laws

 

Tenant shall use and occupy and shall cause the Premises to be used and occupied
in a safe, careful and proper manner so as not to contravene any present or
future governmental or quasi-governmental laws in force or regulations or
orders, including without limitation all applicable environmental laws,
regulations or orders. If due primarily to Tenant’s use or occupancy of the
Premises, improvements are necessary to comply with any of the foregoing or with
the requirements of insurance carriers, Tenant shall pay to Landlord the entire
cost thereof. Tenant will immediately advise Landlord in writing of (i) any and
all governmental or regulatory notices, orders and/or actions instituted,
completed, or threatened affecting the Premises; and (ii) all claims made or
threatened by any third party against Tenant, Landlord or the Premises arising
out of Tenant’s use or occupancy of the Premises and the Land.

 

5.03 Abandonment

 

Tenant shall not vacate or abandon the Premises.

 

5.04 Nuisance

 

Tenant shall not cause or maintain any nuisance in or about the Premises, and
shall keep the Premises free of debris or anything kept in a manner which
attracts rodents, vermin and anything of a dangerous, noxious or offensive
nature or which could create a fire hazard (through undue load on electrical
circuits or otherwise) or undue vibration, heat or noise.

 

5.05 Extraordinary Installations

 

Tenant shall not install anything that might affect the integrity or capacity of
either the structure or the systems of the Building.

 

5.06 Jeopardy of Insurance

 

Tenant shall neither do nor omit to do anything that might result in any
increase in the premiums for insurance maintained by Landlord in respect of the
Building or which might result in the actual or threatened reduction or
cancellation of or material adverse change in such insurance. If the premiums
for such insurance are increased as a result of the use or occupancy of the
Premises or any article kept on the Premises or any act or omission of Tenant or
any person for whom Tenant is in law responsible or any subtenant of the
Premises, or if any such insurance is actually, or threatened to be, either
cancelled, reduced or materially adversely changed by an insurer by reason of
the use or occupancy of the Premises, and if

 

6



--------------------------------------------------------------------------------

Tenant fails to remedy the condition or the use or occupancy giving rise to such
actual or threatened cancellation, reduction or change within twenty four
(24) hours after notice thereof, Landlord may, without limiting its other
remedies for the default, either:

 

( a) re-enter and take possession of the Premises forthwith upon notice by
Landlord to Tenant of its intention to do so; or

 

( b) enter upon the Premises and remedy the condition, use or occupancy giving
rise to such actual or threatened cancellation, reduction or change, and Tenant
shall pay to Landlord its cost of doing so forthwith on demand. No such entry by
Landlord shall be deemed a re-entry or a breach of Article 2.02 and Landlord
shall not be liable for any damage to either the Premises or any property
located on the Premises as a result of such entry.

 

ARTICLE 6.00 SERVICES, MAINTENANCE, REPAIR AND ALTERATIONS BY LANDLORD

 

6.01 Operation of Building

 

Subject to Tenant performing its obligations under this Lease, Landlord shall
operate and maintain the Building in accordance with all applicable laws and
regulations and with standards from time to time prevailing for similar office
buildings in the area in which the Building is located, subject, however, to the
limitations occasioned by the design and age of the Building and the capacity of
its systems and shall provide the services set out in Articles 6.02, 6.03 and
6.04, subject to such limitations, and shall be entitled to make the alterations
set out in Article 6.06. Landlord’s costs associated with this Article 6.00 that
are properly includable in Operating Costs shall be included.

 

6.02 Services to Premises

 

Landlord shall provide in the Premises:

 

( a) heat, ventilation and cooling as required for the comfortable use and
occupancy of the Premises during Normal Business Hours;

 

( b) janitor services, as reasonably required to keep the Premises in a clean
and tidy condition, provided that Tenant shall leave the Premises in a
reasonably tidy condition at the end of each business day;

 

(c) electric power for lighting and small business office equipment (but not
lighting or equipment using amounts of power disproportionate to that used by
typical office tenants); and

 

(d) replacement of the standard fluorescent tubes, light bulbs and ballasts used
in the Building as required from time to time as a result of normal usage.

 

6.03 Building Services

 

Landlord shall provide in the Building:

 

( a) domestic running water and necessary supplies in washrooms sufficient for
the normal use thereof by occupants in the Building;

 

7



--------------------------------------------------------------------------------

(b) elevator or escalator service if included in the Building;

 

( c) heat, ventilation, cooling, lighting, electric power, domestic running
water, and janitor service in those areas of the Building from time to time
designated by Landlord for use during Normal Business Hours by Tenant in common
with all tenants and other persons in the Building but under the exclusive
control of Landlord;

 

(d) a general directory board on which Tenant shall be entitled to have its name
shown, provided that Landlord shall have exclusive control thereof and of the
space thereon to be allocated to each tenant; and

 

( e) maintenance, repair, and replacement as set out in Article 6.04.

 

6.04 Maintenance, Repair and Replacement

 

Landlord shall operate, maintain, repair and replace the systems, facilities and
equipment necessary for the provision of services of Landlord under Articles
6.02 and 6.03 and shall maintain and repair the foundations, structure and roof
of the Building and repair damage to the Building which Landlord is obligated to
insure against under Article 9.00, provided that:

 

( a) if all or part of such systems, facilities and equipment require
maintenance or inspections or are destroyed, damaged or impaired, Landlord shall
have a reasonable time in which to complete the necessary repair or replacement,
and during the period of repair or replacement shall only be required to
maintain such services as are reasonably possible in the circumstances;

 

(b) Landlord shall use reasonable diligence in carrying out its obligations
under this Article 6.04, but shall not be liable in any circumstances for any
direct, indirect or consequential damages to Tenant or any other person or
property for any failure to do so;

 

( c) no reduction or discontinuance of such services or loss of use of the
Premises shall be construed as an eviction of Tenant or (except as specifically
provided in this Lease) release Tenant from any obligation under this Lease; and

 

d) nothing contained herein shall derogate from the provisions of Article 16.00.

 

6.05 Additional Services

 

(a) If from time to time requested in writing by Tenant and to the extent that
Landlord is reasonably able to do so, Landlord may elect to provide in the
Premises services in addition to those set out in Article 6.02, provided that
Tenant shall within ten (10) days of receipt of any invoices for any such
additional service pay Landlord therefore at such reasonable rates as Landlord
may from time to time establish.

 

( b) Tenant shall not without Landlord’s written consent install in the Premises
equipment which generates sufficient heat to affect the temperature otherwise
maintained in the Premises by the air conditioning system as normally operated.
Landlord may install supplementary air conditioning units, facilities or
services in the Premises, or modify its air conditioning system, as may in
Landlord’s

 

8



--------------------------------------------------------------------------------

reasonable opinion be required to maintain proper temperature levels, and Tenant
shall pay Landlord within ten (10) days of receipt of any invoice for the cost
thereof, including installation, operation and maintenance expense plus fifteen
percent (15%) of such costs for overhead.

 

(c) If Landlord shall from time to time reasonably determine that the use of
electricity or any other utility or service in the Premises is disproportionate
to the use of other typical office tenants, Landlord may separately charge
Tenant for the excess costs attributable to such disproportionate use calculated
on a reasonable basis.

 

( d) Landlord may install and maintain at Tenant’s expense, metering devices for
measuring the use of any utility or service in the Premises. Tenant shall pay
Landlord within ten (10) days of receipt of any invoice for the cost of
installation and maintenance of such device plus fifteen percent (15%) of such
cost on account of Landlord’s overhead.

 

6.06 Alterations by Landlord

 

Landlord may from time to time:

 

( a) make repairs, replacements, changes or additions to the structure, systems,
facilities and equipment in the Building (including the Premises) where
necessary to serve the Premises or other parts of the Building;

 

(b) make changes in or additions to any part of the Building not in or forming
part of the Premises;

 

( c) terminate or amend Tenant’s right of use of any of the Common Areas or
eliminate or change the location and size of any of the Common Areas or their
facilities;

 

( d) retain contractors and employ all personnel, including supervisory
personnel and managers, that Landlord considers necessary for the effective
maintenance, repair, operation, management and control of the Building; and

 

( e) do and perform such other acts in and to the Building or any of its
component parts as Landlord considers reasonable for the proper and efficient
maintenance, repair, operation, management and control of the Building, provided
that in the course of Landlord’s exercise of its rights hereunder, Landlord
shall be deemed not to have re-entered the Premises nor to have breached Article
2.02. Landlord shall perform all of its work as expeditiously as is reasonably
possible so as to interfere as little as is reasonably possible with Tenant’s
use of the Premises.

 

6.07 Access by Landlord

 

Tenant shall permit Landlord, its agents and consultants to enter the Premises
outside Normal Business Hours, and during Normal Business Hours if such entry is
necessitated by an emergency or will not unreasonably disturb or interfere with
Tenant’s use of the Premises, to inspect, to provide services or make repairs,
replacements, changes or alterations as set out in this Lease, to take such
steps as Landlord may deem necessary for the safety, improvement or preservation
of the Premises or the Building, to remedy any nuisance in the Premises, to show
the

 

9



--------------------------------------------------------------------------------

Premises to mortgagees, prospective mortgagees, purchasers, and prospective
purchasers and, during the last eighteen (18) months of the Term, to prospective
tenants. Landlord shall whenever possible consult with Tenant prior to such
entry, but no such entry shall constitute a re-entry by Landlord or an eviction
or entitle Tenant to any abatement of Rent.

 

6.08 Energy, Conservation, Safety and Security Policies

 

Landlord shall be deemed to have observed and performed the terms and conditions
to be performed by Landlord under this Lease, including those relating to the
provision of utilities and services, if in so doing it acts in accordance with
any directive, policy or request of any governmental or quasi-governmental
authority in respect of any energy, conservation, safety or security matter.
Tenant shall at the request of Landlord comply with any such directive, policy
or request.

 

ARTICLE 7.00 MAINTENANCE, REPAIR, ALTERATIONS AND IMPROVEMENTS BY TENANT

 

7.01 Condition of Premises

 

Except to the extent that Landlord is specifically responsible therefore under
this Lease, Tenant shall maintain and repair the Premises and all Leasehold
Improvements therein and keep them in good order and condition, including:

 

( a) repainting and redecorating the Premises and cleaning window coverings and
carpets in each case at reasonable intervals; and

 

( b) making repairs, replacements and alterations as needed, including those
necessary to comply with the requirements of any governmental or
quasi-governmental authority having jurisdiction.

 

7.02 Failure to Maintain Premises

 

If Tenant fails to perform any obligation under Article 7.01, then on not less
than ten (10) days notice to Tenant Landlord may enter the Premises and perform
such obligation without liability to Tenant for any loss or damage to Tenant
thereby incurred, and Tenant shall pay Landlord the cost thereof plus twenty
percent (20%) of such cost for overhead and supervision, within ten (10) days of
its receipt of Landlord’s invoice therefore.

 

7.03 Alterations by Tenant

 

Tenant may from time to time at its own expense install Leasehold Improvements
and alter existing Leasehold Improvements (the “Tenant’s Work”) provided that:

 

(a) the Tenant’s Work shall not commence without the prior written approval of
Landlord, which approval shall not be unreasonably withheld or delayed;

 

(b) Tenant shall have furnished Landlord with two (2) complete sets of
professionally prepared working drawings (which shall include any architectural,
structural, electrical, mechanical, computer system wiring and telecommunication
plans) of the proposed Tenant’s Work. Landlord requires that Tenant retain
Landlord’s base building mechanical, electrical and structural engineering
consultants to ensure compatibility of base building systems and the Tenant’s

 

10



--------------------------------------------------------------------------------

Work. If Tenant uses other consultants for the preparation of Tenant’s working
drawings, then Landlord may elect to retain architects and engineers to review
such working drawings for the purpose of approving the proposed Tenant’s Work
(it being understood that notwithstanding such approval, Landlord shall have no
responsibility with respect to the adequacy of such working drawings). Tenant
shall pay on demand to Landlord the costs for the examination of such drawings
by either Landlord or an outside consultant plus an amount equal to fifteen
percent (15%) of such costs for overhead;

 

(c) In addition to any other payment contained in this Article, Tenant shall pay
to Landlord, on demand, a fee equal to the lesser of eighty cents ($0.80) per
square foot of the Square Feet in the Premises, and ten percent (10%) of the
cost of completing the Tenant’s Work (as evidenced by a sworn statement as to
cost accompanied by receipted invoices) for coordination services provided by
Landlord during Tenant’s construction of its Tenant’s Work;

 

( d) Landlord shall have approved, prior to commencement of the Tenant’s Work,
the contractors and subcontractors and their respective labour affiliations;

 

( e) Tenant shall have provided prior to the commencement of the Tenant’s Work,
performance and payment bonds as well as proof of workers compensation, all
risks, builders’ risk, and contractors’ public liability and property damage
insurance coverage, with Landlord and any mortgagee, as required by Landlord to
be named as additional insureds, in amounts with insurers, and in form
reasonably satisfactory to Landlord, which shall remain in effect during the
entire period in which the Tenant’s Work will be carried out;

 

( f) Tenant will deliver a complete list identifying every contractor and
sub-contractor, accompanied by an up- to-date valid clearance certificate for
each of them issued by the appropriate worker compensation, safety and insurance
authority, and Tenant will not use any contractor or permit the use of any
sub-contractor that is not identified on the list;

 

( g) Tenant acknowledges that certain Tenant’s Work may require modification and
interfacing with the base building and its systems and structure. If any
proposed Tenant’s Work could affect the structure, the exterior walls or the
systems of the Building, Landlord may require that any such Tenant’s Work be
performed by either Landlord or its contractors in which case Tenant shall pay
Landlord’s cost and fifteen percent (15%) thereof for overhead;

 

(h) Tenant shall have provided to Landlord a copy of the contract for the
Tenant’s Work and, if applicable, evidence satisfactory to Landlord as to the
existence of all necessary permits;

 

( I) Tenant shall perform the Tenant’s Work or cause the Tenant’s Work to be
performed: (i) in accordance with any construction methods and procedures manual
for the Building; (ii) in accordance with the plans and specifications submitted
to and approved by Landlord; (iii) in accordance with any conditions,
regulations, procedures or rules imposed by Landlord; (iv) in compliance with
all applicable laws ( including occupational health and safety, and workplace
hazardous materials information system requirements and legislation); and (v) in
a good and workmanlike and expeditious manner using new materials;

 

11



--------------------------------------------------------------------------------

(j) Landlord may inspect construction as it proceeds (the onus being on Tenant
to advise Landlord whenever any phase has been completed so that an inspection
can be made);

 

( k) upon completion of the Tenant’s Work, Tenant shall provide Landlord with a
complete set of “as built” drawings for the Tenant’s Work; and

 

(1) if Tenant fails to observe any of the requirements of this Article, Landlord
may require that construction stop and that the Premises be restored to their
prior condition failing which Landlord may do so and Tenant shall pay Landlord’s
cost plus fifteen percent (15%) thereof for overhead.

 

Any increase in Operating Costs or Taxes attributable to such Tenant’s Work
shall be borne by Tenant.

 

7.04 Telephone and Computer Systems

 

With Landlord’s prior written consent which may be withheld in Landlord’s sole
discretion, Tenant may utilize a telecommunication service provider of its
choice, subject to the provisions of this Lease, including but not limited to
the following:

 

( a) the service provider shall execute and deliver Landlord’s standard form of
license agreement which shall include a provision for Landlord to receive
compensation for the use of the space for the service provider’s equipment and
materials;

 

( b) Landlord shall incur no expense or liability whatsoever with respect to any
aspect of the provision of telecommunication services, including without
limitation, the cost of installation, service, materials, repairs, maintenance,
and interruption or loss of telecommunication service;

 

(c) Landlord must first reasonably determine that there is sufficient space in
the risers of the Building for the installation of the service provider’s
equipment and materials;

 

( d) Tenant shall indemnify and hold harmless Landlord for all losses, claims,
demands, expenses, and judgments against Landlord caused by or arising out of,
either directly or indirectly, any acts or omissions by the service provider or
Tenant or those for whom they are responsible at law; and

 

( e) Tenant shall incorporate in its agreement with its service provider a
provision granting the Tenant the right to terminate the service provider
agreement if required to do so by Landlord and Landlord shall have the right at
any time from time to time during the Term to require Tenant at its expense to
exercise the termination right.

 

As part of the Tenant’s Work, Tenant shall be responsible for the costs
associated with the supply and installation of telephone, computer and other
communications equipment and systems and related wiring within the Premises to
the boundary of the Premises for hook up or other integration with telephone and
other

 

12



--------------------------------------------------------------------------------

communications equipment and systems of a telephone or other communications
service provider, which equipment and systems of the service provider are
located or are to be located in the Building pursuant to Landlord’s standard
form of license agreement.

 

Landlord shall supply space in risers in the Building and space on the floor(s)
of the Building in which the Premises are located, the location of which shall
be designated by Landlord in its sole discretion, to telecommunication service
providers who have entered into Landlord’s standard form of license agreement
for the purpose, without any cost or expense to Landlord therefore of permitting
installation in such risers and on such floor(s) of telephone and other
communications services and systems (including data cable patch panels) to the
Premises at a point designated by Landlord.

 

Landlord shall have the right to assume control of cables and other
telecommunications equipment in the Building and may designate them as part of
the Common Areas.

 

7.05 Liens

 

Tenant shall pay before delinquency all costs for work done in the Premises
which could result in any lien or encumbrance on the Land or Building, shall
keep the title to the Land and the Building free and clear of any lien or
encumbrance and shall indemnify and hold harmless Landlord from and against any
claim, loss, cost, demand and legal or other expense, whether in respect of any
lien or otherwise, arising from the supply of material, services or labour for
such work or otherwise. Tenant shall immediately notify Landlord of any such
lien or encumbrance of which it has or reasonably should have knowledge, and
shall cause the same to be removed or vacated within five (5) days failing which
Landlord may take such action as Landlord deems necessary to remove or vacate
the same and Tenant shall pay to Landlord on demand the entire cost thereof plus
an administration fee of fifteen percent (15%) of such cost. Tenant shall not
mortgage, charge, grant a security interest in or otherwise encumber any
Leasehold Improvements.

 

7.06 Signs

 

Any sign, lettering or design in the Premises that is visible from the exterior
of the Premises shall be subject to approval by Landlord, and shall conform to
the uniform pattern of identification signs for tenants in the Building as
prescribed by Landlord. Tenant shall not inscribe or affix any sign, lettering
or design which is visible from the exterior of the Building.

 

7.07 Removal of Leasehold Improvements - Expiration or Termination of Term

 

Subject as hereinafter provided, immediately prior to the expiration of the
Term, or immediately following the termination thereof, Tenant shall remove all
Leasehold Improvements, personal property and any signs, restore the Premises to
the then current base building standard of the Building and repair any damage to
the Building or the Premises occasioned by such installation, removal and
restoration. Landlord may by notice prior to the expiration of the Term
stipulate which Leasehold Improvements are not to be removed. Landlord may also,
by notice

 

13



--------------------------------------------------------------------------------

given prior to the expiration of the Term, or immediately following the
termination thereof, elect to remove some or all of the Leasehold Improvements
and Tenant shall pay Landlord’s cost on account thereof plus an administration
fee of fifteen percent (15%) of the cost. Upon the expiration or earlier
termination of the Term. all personal property of Tenant remaining in the
Premises shall at the option of Landlord become its property, and may be
appropriated, sold, removed, destroyed or otherwise disposed of by Landlord
without notice or obligation to compensate Tenant or to account to Tenant, and
Tenant shall pay to Landlord on demand all costs incurred by Landlord in
connection therewith, plus an administration fee of fifteen percent (15%) of the
costs.

 

ARTICLE 8.00 TAXES

 

8.01 Landlord’s Taxes

 

Landlord shall pay before delinquency (subject to Tenant’s obligation to pay
Operating Costs and Taxes under Article 4.02) every real estate tax, assessment,
license fee and other charge, excepting Tenant’s taxes under Article 8.02, which
is imposed, levied, assessed or charged by any governmental or
quasi-governmental authority having jurisdiction upon or on account of the Land
or the Building.

 

8.02 Tenant’s Taxes

 

Tenant shall pay to the appropriate authority before delinquency every tax,
assessment, license fee, excise and other charge, however described, which is
imposed, levied, assessed or charged by any governmental or quasi-governmental
authority having jurisdiction upon or on account of:

 

( a) operations at, occupancy of, or conduct of business in or from the Premises
by or with the permission of Tenant; and

 

(b) Leasehold Improvements and all property in the Premises that is not owned by
Landlord, provided that if Landlord so elects by notice to Tenant, Tenant shall
pay to Landlord any amounts payable under this Article 8.02 in monthly
installments and Landlord shall remit such amounts to the appropriate
authorities.

 

8.03 Right to Contest

 

Tenant shall not contest the validity or amount of any tax, assessment, license
fee, excise fee and other charge payable under Article 8.01. Tenant shall have
the right to contest the validity or amount of any tax, assessment, license fee,
excise fee and other charge payable under Article 8.02, provided that no contest
by Tenant may involve the possibility of forfeiture, sale or disturbance of
Landlord’s interest in the Premises or result in any increase in taxes paid by
other tenants in the Building or taxes under Article 8.01 and that upon the
final determination of any contest by Tenant, Tenant shall immediately pay the
amount found to be due, together with any costs, penalties and interest. Tenant
shall indemnify Landlord for any costs, expenses, liabilities or damages,
including without limitation increases in taxes which are or may be suffered by
Landlord directly or indirectly as a result of such contest.

 

14



--------------------------------------------------------------------------------

ARTICLE 9.00 INSURANCE

 

9.01 Landlord’s Insurance

 

Landlord shall maintain (Landlord’s cost of compliance with this Article 9.01
being included in Operating Costs) liability insurance, all risk property
insurance, boiler and pressure vessel insurance, and other insurance on the
Building and all property and interest of Landlord in the Building as determined
by Landlord with coverage and in amounts that are comparable to coverages
typically maintained by the owners of similar buildings in the vicinity of the
Building.

 

9.02 Tenant’s Insurance

 

Tenant shall maintain:

 

( a) all risk property insurance in amounts sufficient to fully cover, on a
replacement cost basis without deduction for depreciation, all Leasehold
Improvements and all property, including without limitation Tenant’s inventory,
furniture and movable equipment, in the Premises which is not owned by Landlord;

 

( b) if applicable, boiler and machinery insurance on a replacement cost basis
to cover Leasehold Improvements and all property in the Premises that is not
owned by Landlord;

 

( c) liability insurance on an occurrence basis, against claims for bodily
injury, personal injury and property damage in or about the Premises,
contractual liability, tenant’s legal liability, non-owned automobile liability,
and owner’s and contractors protective liability, in amounts which are from time
to time acceptable to a prudent tenant in the community in which the Building is
located, but not less than $5,000,000.00 in respect of each occurrence;

 

( d) business interruption insurance including loss of profits; and

 

( e) any other form of insurance, in such amounts and against such risks, as
Landlord may in its discretion require. Policies for such insurance shall (i) be
in a form, on terms and with an insurer approved by Landlord, (ii) require at
least thirty (30) days’ written notice to Landlord of termination or material
alteration during the Term, (iii) waive any right of subrogation against
Landlord and those for whom Landlord is at law responsible, ( iv) contain a
standard mortgage clause as required by any mortgagee, (v) contain a provision
that Tenant’s insurance is primary, (vi) not call into contribution any other
insurance available to Landlord, (vii) contain a severability of interests
clause and a cross-liability clause, where applicable and shall not contain a co
insurance clause, and (viii) add Landlord and its mortgagees as additional
insureds. If requested by Landlord, Tenant shall from time to time promptly
deliver to Landlord certified copies or other evidence satisfactory to Landlord
of such policies, and evidence satisfactory to Landlord that all premiums
thereon have been paid and the policies are in full force and effect.

 

15



--------------------------------------------------------------------------------

9.03 Tenant Failure To Insure

 

Should Tenant fail to maintain the insurance required in Article 9.02, in
addition to its rights under Article 19.03, Landlord may elect to obtain the
required insurance. Tenant shall upon demand pay to Landlord, as Rent,
Landlord’s cost of obtaining such insurance.

 

ARTICLE 10.00 INJURY TO PERSON OR PROPERTY

 

10.01 Indemnity by Tenant

 

Tenant shall indemnify Landlord against any claim, loss, cost, demand, damage,
cause of action, judgment, expense and legal fees and disbursements on a
solicitor and client basis, relating to death, injury or loss of use of or
damage to the person or property of any other tenants in the Building, or to all
and any of the following persons or entities (referred to in this Article 10.00
as “Other Persons”): Tenant’s agents, servants, employees, customers,
contractors or any other person for whom Tenant is in law responsible or to any
other person in or about the Premises, Building or Land, arising from:

 

(a) any breach of this Lease by Tenant;

 

( b) the operations of or any act or omission of Tenant and its agents,
servants, employees or anyone for whom at law it is responsible, in the Premises
or anywhere in the Building or on the Land;

 

( c) interference with or obstruction of deliveries to or from the Premises or
interruption of utilities or services, including but not limited to
telecommunication or similar services, whether or not resulting from any fault,
default, negligence, gross negligence, willful action or omission of Landlord,
its agents, servants, employees or anyone for whom at law it is liable; and

 

( d) any cause not specified above, if the death, injury or damage is caused by
any reason other than the gross negligence or wilful misconduct of Landlord, its
agents, servants, employees or those for whom at law it is liable.

 

10.02 Landlord’s Liability

 

Landlord, regardless of negligence or gross negligence, or any fault, default or
willful act or omission of Landlord, shall not be liable for and is hereby
released from any liability or claim related to any bodily injury or death of,
or loss or damage to, or loss of use of any property belonging to Tenant or the
Other Persons or to any other person or entity, in, or about the Building or the
Premises or the Land. Without limiting the foregoing Landlord shall not be
liable for any injury, death, loss or damage which is caused by moisture, mould,
steam, water, rain, or snow which may be found, or which may leak into, issue or
flow from part of the Building or the Land including the Premises or from the
pipes or plumbing works thereof, or from any other place or quarter or for any
damage caused by or attributable to the condition or arrangement of any electric
or other wiring. Tenant acknowledges that, without limiting the generality of
the foregoing, in no event shall Landlord be liable for:

 

16



--------------------------------------------------------------------------------

( a) any damages caused by anything done or omitted to be done by any other
tenant, occupant or user of the Building;

 

( b) any act or omission (including theft, malfeasance, negligence, gross
negligence, fault, default or willful act or omission) on the part of any agent,
contractor or person from time to time employed by Landlord to perform
janitorial services, security services, supervision or any other work in or
about the Premises or the Building;

 

( c) any loss or damages, however caused, to books, records, files, money,
securities, negotiable instruments, or papers or computer disks or other
electronic files or other valuables of Tenant, the Other Persons, or any other
person such that all property situated or stored within the Premises or
elsewhere about the Building or Land by Tenant or the Other Persons or any other
person shall be at Tenant’s sole risk and Tenant shall indemnify Landlord in
respect of same;

 

(d) any loss or damage arising from interruption of utilities or services,
including but not limited to telecommunication or other similar services; or

 

(e) any other direct or indirect or consequential damages including but not
limited to loss of profit.

 

10.03 Extended Meaning

 

Any and all release and indemnity clauses which are included in the Lease for
the benefit of Landlord are intended also to benefit the mortgagees and property
managers and asset managers of Landlord and the officers, directors,
shareholders, employees, and agents of each one of them, and, for the purposes
of such clauses, Landlord is hereby acting as agent or trustee on behalf of and
for the benefit of the persons or entities mentioned above.

 

ARTICLE 11.00 ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS

 

11.01 Transfer

 

“Transfer” means all or any of the following, whether by conveyance, written
agreement or otherwise, and whether or not by operation of law: an assignment of
this Lease by Tenant or any interest in this Lease, in whole or in part, any
mortgage, charge, debenture (floating or otherwise), or encumbrance of this
Lease or Tenant’s interest in this Lease, in whole or in part, a sublease, or
sharing or parting with possession of all or any part of the Premises, a change
in a partnership if the change results in a change in the effective control of
Tenant and, a transfer or other dealing in respect of all or part of the
corporate shares of Tenant or an affiliate of Tenant that results in a change in
the effective voting control of Tenant. “Transferor” and “Transferee” have
meanings corresponding to this definition of “Transfer” and in the case of a
Transfer involving corporate shares, or partnership interests, the “Transferor”
is the person or entity with effective control, or voting control before the
Transfer and the Transferee is the person or entity with effective control, or
voting control after the Transfer.

 

17



--------------------------------------------------------------------------------

11.02 Landlord’s Consent

 

Tenant will not effect or attempt to effect a Transfer without the prior written
consent of Landlord which shall not be unreasonably withheld unless Landlord
elects to terminate the Lease pursuant to Article 1 1.04. Landlord shall be
deemed to be acting reasonably in withholding its consent if:

 

( a) the Transfer would violate any covenant or restriction given to any other
tenant of the Building;

 

(b) in Landlord’s opinion:

 

(i) either the financial background or the business history and capability of
the proposed Transferee is not satisfactory or

 

(ii) the nature or character of the proposed business of the proposed Transferee
is such that it might harm Landlord’s business or reputation or reflect
unfavourably on the Building, Landlord, or other tenants of the Building, or the
image of any of them, or is unethical, immoral or illegal;

 

( c) the proposed Transferee or any principal of the proposed Transferee or any
principal shareholder of the proposed Transferee has a history of defaults under
other commercial leases or does not have a satisfactory history of compliance
with laws;

 

(d) Landlord at the time has, or will have in the next ensuing three (3) month
period, other premises in the Building suitable for leasing to the proposed
Transferee;

 

( e) the proposed Transferee has agreed to pay to the proposed Transferor some
form of consideration that is reasonably attributable to the value of the
Premises or to any Leasehold Improvements;

 

( f) the proposed Transfer is in favour of any existing tenant or occupant of
the Building or of any other building owned or operated by Landlord or any of
its affiliates within the City in which the Building is situated;

 

(g) the amount of rent to be paid by the proposed Transferee is less than that
provided for In this Lease or the terms of the proposed Transfer are otherwise
in any respect more favourable to the proposed Transferee than those of this
Lease are to Tenant;

 

( h) the proposed Transfer is a mortgage, charge or other encumbrance of
Tenant’s rights or interest under this Lease;

 

( i) an event of default on the part of Tenant hereunder has occurred and is
continuing or any notice of default was given by Landlord to Tenant in the
preceding twelve (12) month period;

 

a) the proposed Transfer is a sublease by an existing sublessee of the Premises
or any part thereof

 

( k) Landlord does not receive sufficient information to enable it to make a
determination concerning the matters set out above; or

 

18



--------------------------------------------------------------------------------

( 1) there is any other reasonable ground not stated above for withholding
consent.

 

11.03 Public Corporations

 

A Transfer that occurs as the result of a change in control of a Tenant will not
require the consent of Landlord if the shares are listed and traded on any
recognized stock exchange in Canada or the United States.

 

11.04 Landlord’s Termination Right

 

If Tenant requests Landlord’s consent to a Transfer it will provide full
particulars concerning the Transfer including without limitation, copies of any
written offer, agreement or draft agreement pertaining to the Transfer, payments
and any other consideration to be made or provided by the proposed Transferee in
consideration for the Transfer, and any other information concerning the
proposed Transfer or the financial and business history of the proposed
Transferee that Landlord may require. Landlord will within fifteen (15) days
after its receipt of the request for consent and all such information, notify
Tenant that either (i) it consents to the Transfer, or (ii) it elects to cancel
this Lease as to the whole or part of the Premises affected by the proposed
Transfer, or (iii) it does not consent to the Transfer. If Landlord elects to
terminate this Lease, Tenant may, by notice to Landlord given within seven
(7) days after receipt of Landlord’s notice, withdraw its request for Landlord’s
consent. In that case, Landlord’s election to terminate this Lease will be void.
If Tenant fails to withdraw its request for Landlord’s consent, Tenant will
deliver, in accordance with the provisions of this Lease, vacant possession of
the whole or the part, as the case may be, of the Premises affected by the
termination on the date specified in Landlord’s notice, which date will not be
less than thirty (30) days nor more than one hundred and twenty (120) days after
the date the notice is given or at the Landlord’s option on the date the
proposed Transfer is to take effect. If Tenant is required to deliver possession
of a part only of the Premises, Tenant will pay all costs incurred in connection
with rendering that part functionally separate and suitable for separate use and
occupancy, including partitioning and providing entrances and services, plus a
sum equal to fifteen percent (15%) of the costs as an administration fee.

 

11.05 Acceptance of Rent

 

After a Transfer, Landlord may collect Rent from the Transferee and apply the
net amount collected to the Rent payable hereunder but no acceptance by Landlord
of any payments by a Transferee constitutes a waiver of the requirement for
Landlord’s consent to the Transfer or an acceptance of the Transferee nor will
it release Tenant from its covenants and obligations under this Lease. Any
documents evidencing a Transfer may, at Landlord’s option, be prepared by
Landlord or its solicitors.

 

11.06 Conditions of Consent

 

Any consent by Landlord to a Transfer will be subject to the following
conditions:

 

(a) Tenant will pay to Landlord any money or other consideration (including
without limitation, any amount payable by the Transferee to Tenant in excess of
the Annual Rent payable by Tenant under Article 4.01) from time to time paid by
any Transferee to Tenant in connection with the Transfer;

 

19



--------------------------------------------------------------------------------

( b) if Landlord requires, the Transferee shall execute an agreement directly
with Landlord agreeing to be bound by this Lease, and in the case of a sublease
the Transferee shall waive any right to obtain relief from forfeiture, to obtain
a direct lease from Landlord or to become the tenant of Landlord notwithstanding
any statute or law that would otherwise give those rights to sub-tenants;

 

( c) Tenant and each Transferee will be bound by this Lease and any amendment of
this Lease throughout the Term and any renewal or extension of the Term
regardless of whether or when an amendment of this Lease is made; whether agreed
to by Tenant or a Transferee, and regardless of any surrender and new lease that
is deemed at law to occur as the result of any amendment of this Lease. The
liability of Tenant and each Transferee will continue as though Tenant and each
subsequent Transferee had signed each amendment of this Lease;

 

( d) Tenant shall pay any legal costs incurred by Landlord in connection with
documents relating to a Transfer or Landlord’s consent together with Landlord’s
reasonable administrative charge for considering a request to consent and, as a
condition of considering a request for consent, Landlord may require payment of
a reasonable deposit of at least five hundred dollars ($500.00) on account of
its costs;

 

( e) if this Lease is disaffirmed, disclaimed, terminated, repudiated, or
surrendered (each of these transactions being referred to as an “Early
Termination”) by any trustee in bankruptcy of a Transferee, by any court
appointed officer, or by a Transferee in connection with any insolvency
proceedings, Tenant and any Transferee (except the bankrupt or insolvent
Transferee) will be considered, on notice from Landlord given within thirty
(30) days after the Early Termination, to have entered into a lease with
Landlord on the same terms and conditions as are contained in this Lease except
that the term of the lease shall commence on the date of the Early Termination
and shall expire on the date this Lease would have expired but for the Early
Termination; and

 

( f) no consent to a Transfer will be considered as a waiver of the requirement
for Landlord’s consent in respect of a subsequent Transfer.

 

ARTICLE 12.00 SURRENDER

 

12.01 Possession

 

Upon the expiration or other termination of the Term, Tenant shall immediately
quit and surrender vacant possession of the Premises in substantially the
condition in which Tenant is required to maintain the Premises excepting only
reasonable wear and tear, damage covered by Landlord’s insurance under Article
9.01 and the obligation of Tenant to remove Leasehold Improvements and repair
damage to the Premises in accordance with Article 7.07. Upon such surrender, all
right, title and interest of Tenant in the Premises shall cease.

 

20



--------------------------------------------------------------------------------

12.02 Merger

 

The voluntary or other surrender of this Lease by Tenant or the cancellation of
this Lease by mutual agreement of Tenant and Landlord shall not work as a
merger, and shall at Landlord’s option either terminate any and all subleases or
operate as an assignment to Landlord of all or any subleases or subtenancies.
Landlord’s option hereunder shall be exercised by notice to Tenant and all known
subtenants in the Premises or any part thereof. If this Lease is surrendered by
operation of law or otherwise, Tenant will indemnify Landlord against all claims
by subtenants or others claiming by or through Tenant in respect of any interest
in this Lease.

 

12.03 Payments After Termination

 

No payments of money by Tenant to Landlord after the expiration or other
termination of the Term or after the giving of any notice (other than payment in
full of arrears of Rent and any accelerated Rent before termination of the Term
when a notice of default has been given) by Landlord to Tenant, shall reinstate,
continue or extend the Term or make ineffective any notice given to Tenant prior
to the payment of such money. After the giving of notice or the commencement of
a suit, or after final judgment granting Landlord possession of the Premises,
Landlord may receive and collect any sums of Rent and other amounts payable by
Tenant under this Lease, and the payment thereof shall not make ineffective any
notice, or in any manner affect any pending suit or any judgment theretofore
obtained.

 

12.04 Survival of Obligations

 

If Tenant has failed to perform any of its obligations under this Lease, such
obligations and the rights of Landlord in respect thereto shall survive the
expiration or other termination of the Term.

 

ARTICLE 13.00 HOLDING OVER

 

13.01 Month-to-Month Tenancy

 

If without Landlord’s consent or with Landlord’s written consent, which consent
Landlord may withhold in its sole discretion, Tenant remains in possession of
the Premises after the expiration or other termination of the Term, Tenant shall
occupy the Premises, as a month-to-month tenant at a monthly rental equal to
twice the Rent determined in accordance with Article 4.00 or such other rental
and on such other terms as may be stated in such consent, and such tenancy may
be terminated by Landlord at any time upon notice of termination to Tenant.

 

13.02 General

 

Any overholding by Tenant shall be subject to all other terms and conditions of
this Lease except any right of renewal, any exclusive use or other restriction,
any option to lease, any right of first refusal and any other pre emptive or
collateral right, and nothing contained in this Article 13 .00 shall be
construed to limit or impair any of Landlord’s rights of re-entry or eviction or
other rights and remedies or constitute a waiver thereof

 

21



--------------------------------------------------------------------------------

ARTICLE 14.00 RULES AND REGULATIONS

 

14.01 Purpose

 

The Rules and Regulations are for the safety, benefit and convenience of all
tenants and other persons in the Building.

 

14.02 Observance

 

Tenant shall at all times comply with, and shall cause its employees, agents,
licensees and invitees to comply with, the Rules and Regulations.

 

14.03 Modification

 

Landlord may from time to time, for the purposes set out in Article 14.01,
amend, delete from, or add to the Rules and Regulations, provided that any such
modification shall be (i) not inconsistent with any other provision of this
Lease; (ii) reasonable and have general application to substantially all tenants
in the Building; and (iii) effective only upon delivery of a copy thereof to
Tenant at the Premises.

 

14.04 Non-Compliance

 

Landlord shall use its reasonable efforts to secure compliance by all tenants of
the Building and other persons with the Rules and Regulations from time to time
in effect, but shall not be responsible to Tenant for failure of any person to
comply with such Rules and Regulations.

 

ARTICLE 15.00 EXPROPRIATION

 

15.01 Expropriation

 

Landlord and Tenant will co-operate with each other regarding any expropriation
of the Premises or the Building or any part of them so that each receives the
maximum award to which it is entitled at law. To the extent any part of the
Building or the Land other than the Premises is expropriated, the full proceeds
accruing or awarded as a result there of belong to Landlord and Tenant will
abandon or assign to Landlord any rights that Tenant may have or acquire by
operation of law to those proceeds or awards and will execute any documents that
Landlord requires to give effect thereto.

 

ARTICLE 16.00 DAMAGE BY FIRE OR OTHER CASUALTY

 

16.01 Limited Damage to Premises

 

If all or part of the Premises are rendered untenantable by damage from fire or
other casualty which, in the reasonable opinion of the Architect, can be
substantially repaired under applicable laws and governmental regulations within
one hundred eighty (180) days from the date of such casualty (employing normal
construction methods without overtime or other premium), Landlord shall, to the
extent of insurance proceeds which it receives and to the extent that any
mortgagee(s) entitled to be paid such insurance proceeds consents to the use of
same, forthwith repair such damage other than damage to Leasehold Improvements
and any other property that is not the responsibility of or is not owned by
Landlord.

 

22



--------------------------------------------------------------------------------

16.02 Major Damage to Premises

 

If all or part of the Premises are rendered untenantable by damage from fire or
other casualty which, in the reasonable opinion of the Architect, cannot be
substantially repaired under applicable laws and governmental regulations within
one hundred eighty (180) days from the date of such casualty (employing normal
construction methods without overtime or other premium), then Landlord may elect
to terminate this Lease as of the date of such casualty by notice delivered to
Tenant not more than ten (10) days after receipt of the Architects opinion,
failing which Landlord shall, to the extent of insurance proceeds which it
receives and to the extent that any mortgagee(s) entitled to be paid such
insurance proceeds consents to the use of same, forthwith repair such damage
other than damage to Leasehold Improvements and any other property that is not
the responsibility of or is not owned by Landlord. In executing repairs under
this Article 16.00, Landlord may use new plans and specifications.

 

16.03 Abatement

 

If Landlord is required to repair damage to the Premises under Articles 16.01 or
16.02, the Annual Rent payable by Tenant shall be proportionately reduced to the
extent that the Premises are rendered unusable by Tenant in its business, from
the date of the casualty until five (5) days after completion by Landlord of the
repairs to the Premises or until Tenant again uses the Premises (or the part
thereof rendered untenantable) in its business, whichever first occurs.

 

16.04 Major Damage to Building

 

If the Building or its systems are damaged to such an extent that its operation
is affected, or if twenty five percent (25%) or more of the Square Feet in the
Building are damaged or destroyed, Landlord may elect to terminate this Lease as
of the date of such damage (or on the date of notice if the Premises are
unaffected by such casualty) by notice given to Tenant not more than sixty
(60) days after the date of such casualty.

 

16.05 Limitation on Landlord’s Liability

 

Except as specifically provided in this Article 16.00, there shall be no
reduction of Rent and Landlord shall have no liability to Tenant by reason of
any injury to or interference with Tenant’s business or property arising from
fire or other casualty, howsoever caused, or from the making of any repairs
resulting there from in or to any portion of the Building or the Premises.
Notwithstanding anything contained herein, Rent payable by Tenant hereunder
shall not be abated if the damage is caused by any act or omission of Tenant,
its agents, servants, employees or anyone for whom Tenant is responsible at law,
or any other person entering upon the Premises under express or implied
invitation of Tenant.

 

23



--------------------------------------------------------------------------------

ARTICLE 17.00 TRANSFERS BY LANDLORD

 

17.01 Sale, Conveyance and Assignment

 

Nothing in this Lease shall restrict the right of Landlord to sell the Building
or transfer, assign or otherwise deal with its title thereto or any interest
therein, subject to the rights of Tenant under this Lease.

 

17.02 Effect of Sale, Conveyance or Assignment

 

A sale, transfer or assignment of the Building or the title thereto or any
interest therein shall operate to release Landlord from liability under this
Lease, from and after the effective date thereof except as such may relate to
the period prior to such effective date, and Tenant shall thereafter look solely
to Landlord’s successor in interest. The obligations of Tenant under this Lease
shall not be affected by any such sale, transfer or assignment, and Tenant shall
attorn to Landlord’s successor in interest.

 

17.03 Subordination

 

At the option of any mortgagee, chargee or other encumbrancer of the Lands
(“Mortgagee”), or Landlord, this Lease shall be prior to, or shall be subject
and subordinate in all respects to, any and all mortgages and deeds of trust now
or hereafter placed on the Building or the Land. Tenant, on request by Landlord
or Mortgagee and without cost to Landlord or Mortgagee, shall execute and
deliver any and all instruments further evidencing such priority or
subordination. If Tenant fails to execute and deliver the required instrument or
instruments to further evidence such priority or subordination, Tenant hereby
irrevocably constitutes and appoints Landlord the true and lawful attorney of
Tenant to execute any and all instruments necessary to do so.

 

17.04 Attornment

 

Subject to Article 17.05, if the interest of Landlord is transferred to any
person (herein called a ‘Purchaser”) by reason of foreclosure or other
proceedings for enforcement of any mortgage or deed of trust, or by delivery of
a deed in lieu of such foreclosure or other proceedings, or if any Mortgagee
shall take possession of the Building or the Premises Tenant shall, at the
option of Purchaser or Mortgagee, immediately attorn to Purchaser or Mortgagee.
Landlord may require Tenant, at Tenant’s cost, to enter into an agreement in the
form required by any Purchaser or Mortgagee to attorn to Purchaser or Mortgagee
in order to give effect to what is stated above. Tenant hereby irrevocably
appoints Landlord the true and lawful attorney of Tenant to execute any and all
instruments necessary to give effect to what is stated above.

 

17.05 Effect of Attornment

 

Upon attomment under Article 17.04 the obligations of Tenant under this Lease
shall continue in full force and effect upon all the same terms, conditions and
covenants in this Lease except that, after such attomment, Purchaser or
Mortgagee shall not be:

 

(a) liable for any act or omission of Landlord;

 

24



--------------------------------------------------------------------------------

(b) subject to any offsets or defenses which Tenant might have against Landlord;
or

 

( c) bound by any prepayment by Tenant of more than one month’s installment of
Rent, or by any previous modification of this Lease, unless such prepayment or
modification shall have been approved in writing by Purchaser or Mortgagee or
any predecessor in interest except Landlord.

 

ARTICLE 18.00 NOTICES, ACKNOWLEDGEMENTS, AUTHORITIES FOR ACTION

 

18.01 Notices

 

Any notice from one party to the other hereunder shall be in writing and shall
be deemed duly given if delivered, if mailed by registered or certified mail or
if sent by facsimile to Tenant at the Premises (whether or not Tenant has
departed from, vacated or abandoned the same); or to Landlord, as the case may
be, at the property management office for the Building, as designated from time
to time, and addressed to the attention of the Property Manager. Any notice
shall be deemed to have been given at the time of delivery or, if mailed, three
(3) days after the date of mailing thereof or if made or given by facsimile, on
the next business day following the transmittal thereof, as evidenced by
confirmation of receipt. Either party shall have the right to designate by
notice, in the manner above set forth, a different address to which notices are
to be mailed. No notice given by email or by other similar electronic means will
be considered to have been given in writing

 

18.02 Acknowledgements

 

Tenant shall at any time and from time to time upon not less than ten (1 0)
days’ prior notice from Landlord execute, acknowledge and deliver a written
statement certifying:

 

(a) that this Lease is in full force and effect, subject only to such
modifications (if any) as may be set out therein;

 

(b) that Tenant is in possession of the Premises and paying Rent as provided in
this Lease;

 

(c) the dates (if any) to which Rent is paid in advance;

 

( d) that there are not, to Tenant’s knowledge, any uncured defaults on the part
of Landlord hereunder, or specifying such defaults if any are claimed; and

 

( e) as to such other matters relating to Tenant, this Lease or the Premises, as
any building purchaser or mortgage lender, actual or prospective, may reasonably
request.

 

Any such statement may be addressed to and relied upon by any such purchaser or
lender. If Tenant fails to deliver such statement, Tenant shall be deemed to
have acknowledged that this Lease is in full force and effect, without
modification except as may be represented by Landlord, and that there are no
uncured defaults in Landlord’s performance.

 

25



--------------------------------------------------------------------------------

18.03 Authorities of Action

 

Landlord may act in any matter provided for herein by its property manager and
any other person who shall from time to time be designated in writing by
Landlord to Tenant. Tenant acknowledges that if this Lease has been executed for
and on behalf of, in the name of and with the authority of Landlord by the
property manager then the covenants and agreements of Landlord are obligations
of Landlord and its successors and assigns only and are not obligations personal
to or enforceable against the property manager in its own right.

 

ARTICLE 19.00 DEFAULT

 

19.01 Interest and Costs

 

Tenant shall pay to Landlord upon Landlord’s written demand interest at a rate
equal to the lesser of Prime plus five percent (5%) per annum and the maximum
rate permitted by applicable law, on all Rent required to be paid hereunder from
the due date for payment thereof until the same is fully paid and satisfied.
Tenant shall indemnify Landlord against all costs and charges (including legal
fees and disbursements on a solicitor and his client basis) incurred in
enforcing payment thereof, and in obtaining possession of the Premises after
default of Tenant or upon expiration or other termination of the Term of this
Lease, or in enforcing any covenant, proviso or agreement of Tenant herein
contained. On each occurrence of default in the payment of Rent, Tenant shall
pay to Landlord on demand in addition to the aforesaid interest a two hundred
dollar ($200) administration fee.

 

19.02 Right of Landlord to Perform Covenants

 

All covenants and agreements to be performed by Tenant under this Lease shall be
performed by Tenant without any abatement of Rent. If Tenant fails to perform
any act on its part to be performed hereunder, and such failure continues for
ten (10) days after notice thereof from Landlord, Landlord may (but shall not be
obligated so to do) perform such act without releasing Tenant from any of its
obligations relative thereto. All sums paid or costs incurred by Landlord in so
performing such acts under this Article 19.02, together with interest thereon at
the rate set out in Article 19.01 and an administration fee of fifteen percent
(15%) of all such costs, from the date each such payment was made or each such
cost was incurred by Landlord, shall be payable by Tenant to Landlord on demand.

 

19.03 Events of Default

 

If and whenever:

 

( a) the Rent hereby reserved is not paid in full when due, and such default
continues for seven (7) days after the due date;

 

( b) the Lease or any goods, chattels or equipment of Tenant is seized, taken or
exigible in execution or in attachment or if a writ of execution or enforcement
is issued against Tenant;

 

( c) Tenant becomes insolvent or commits an act of bankruptcy or becomes
bankrupt or takes the benefit of any statute that may be in force for bankrupt
or insolvent debtors or becomes involved in voluntary or involuntary
dissolution, winding-up or liquidation proceedings or if a receiver is appointed
for all or part of the business, property, affairs or revenues of Tenant, or if
Tenant makes a proposal, arrangement or compromise with creditors;

 

26



--------------------------------------------------------------------------------

( d) Tenant makes a bulk sale of its goods, moves or commences, attempts or
threatens to move its goods, chattels and equipment out of the Premises (other
than in the normal course of its business) or ceases to conduct business from
the Premises;

 

( e) Tenant fails to observe, perform and keep each of the covenants,
agreements, provisions, stipulations and conditions herein contained to be
observed, performed and kept by Tenant (other than its covenant to pay Rent) and
persists in such failure after ten (10) days’ notice by Landlord requiring that
Tenant remedy, correct, desist or comply (or if any such breach would reasonably
require more than ten (10) days to rectify, unless Tenant commences
rectification within the ten (10) day notice period and thereafter promptly,
effectively and continuously proceeds with the rectification of the breach); or

 

(f) Tenant purports to effect a Transfer other than in compliance with the
provisions of this Lease, then and in any of such events, the full amount of the
current month’s and the next ensuing three (3) months’ installments of Rent
shall immediately become due and payable and Landlord may immediately distrain
for the same, together with any arrears then unpaid and at the option of
Landlord, Landlord may terminate this Lease by giving notice thereof, and
Landlord may without notice or any form of legal process whatsoever forthwith
re-enter the Premises, anything contained in any statute or at law to the
contrary notwithstanding, and may expel all persons and remove all property from
the Premises and such property may be removed and sold or disposed of by
Landlord as it deems advisable or may be stored in a public warehouse or
elsewhere at the cost of Tenant without Landlord being considered guilty of
trespass or conversion or becoming liable for any loss or damage which may be
occasioned thereby, provided, however, that such termination shall be wholly
without prejudice to the right of Landlord to recover arrears of Rent and
damages for any default by Tenant hereunder. Should Landlord at any time
terminate this Lease by reason of any such event, then, in addition to any other
remedies it may have, it may recover from Tenant all damages it may incur as a
result of such termination. If Landlord re-enters and terminates this Lease and
Tenant fails to remove its property within ten (10) days after notice requiring
it to do so is given, Tenant will be deemed to have abandoned its property and
Landlord will be entitled to retain it or dispose of it for Landlord’s benefit.
Tenant expressly waives the provisions of Section 19(2) of the Commercial
Tenancies Act (Ontario) and any successor or replacement legislation or any
similar legislation of the province in which the Building is situated.

 

19.04 Waiver of Exemption and Redemption

 

Notwithstanding anything contained in any statute now or hereafter in force
limiting or abrogating the right of distress, none of Tenant’s goods, chattels
or trade fixtures on the Premises at any time during the Term shall be exempt
from levy by distress for Rent in arrears, and upon any claim being made for
such exemption by Tenant or on distress being made by Landlord this agreement
may be

 

27



--------------------------------------------------------------------------------

pleaded as an estoppel against Tenant in any action brought to test the right to
the levying upon any such goods as are named as exempted in any such statute,
Tenant hereby waiving all and every benefit that could or might have accrued to
Tenant under and by virtue of any such statute but for this Lease. Tenant hereby
also expressly waives any and all rights of redemption granted by or under any
present or future laws if Tenant is evicted or dispossessed for any cause. In
exercising its right to distrain, Landlord, in addition to the rights reserved
to it, shall have the right:

 

( a) to enter the Premises by force or otherwise without being liable for any
prosecution therefore;

 

( b) to change the locks on the Premises without re-entering the Premises or
terminating this Lease in order to prevent the removal of the property to be
distrained; and

 

( c) to levy distress after sunset and before sunrise.

 

19.05 Payments

 

Notwithstanding any termination of this Lease, Landlord shall be entitled to
receive Rent and all Rental Taxes up to the time of termination plus accelerated
Rent as herein provided and damages including but not limited to (i) damages for
the loss of Rent suffered by reason of this Lease having been prematurely
terminated; (ii) the costs of reclaiming, repairing and re-leasing the Premises;
and (iii) legal fees and disbursements on a solicitor and his client basis.

 

19.06 Remedies Cumulative

 

No reference to or exercise of any specific right or remedy by Landlord shall
prejudice or preclude Landlord from exercising or invoking any other remedy in
respect thereof, whether allowed at law or in equity or expressly provided for
herein. No such remedy shall be exclusive or dependent upon any other such
remedy, but Landlord may from time to time exercise any one or more of such
remedies independently or in combination.

 

19.07 Collateral Rights

 

Tenant acknowledges that any right of first refusal, option to lease, right of
first offer or other right to lease and any exclusive use restriction or similar
restriction granted to it under this Lease is collateral in nature and not
fundamental to this Lease. The remedies of Tenant in connection with any breach
of such rights are limited to an action in damages and will not entitle Tenant
to treat any breach of such rights as a repudiation or fundamental breach of
this Lease by Landlord.

 

28



--------------------------------------------------------------------------------

ARTICLE 20.00 MISCELLANEOUS

 

20.01 Relationship of Parties

 

Nothing contained in this Lease shall create any relationship between the
parties hereto other than that of landlord and tenant, and it is acknowledged
and agreed that Landlord does not in any way or for any purpose become a partner
of Tenant in any business, or a joint venturer or a member of a joint or common
enterprise with Tenant.

 

20.02 Consent Not Unreasonably Withheld

 

Except as otherwise specifically herein provided, whenever the consent or
approval of Landlord or Tenant is required under the terms of this Lease, such
consent or approval shall not be unreasonably withheld or delayed. Tenant’s sole
remedy if Landlord unreasonably withholds or delays its consent or approval if
it is not entitled hereunder to do so shall be an action for specific
performance, and Landlord shall not be liable for damages. If either party
withholds any consent or approval, such party shall on written request deliver
to the other party a written statement giving the reasons therefore, unless it
is Landlord who has done so in its discretion.

 

20.03 Name of Building

 

Landlord shall have the right, from time to time, to change the name, number or
other designation of the Building.

 

20.04 Applicable Law and Construction

 

This Lease shall be governed by and construed under the laws of the jurisdiction
in which the Building is located, and its provisions shall be construed as a
whole according to their common meaning and not strictly for or against Landlord
or Tenant. The words Landlord and Tenant shall include the plural as well as the
singular. If this Lease is executed by more than one person as tenant, Tenant’s
obligations hereunder shall be joint and several obligations. Time is of the
essence of this Lease. The captions of the Articles are included for convenience
only, and shall have no effect upon the construction or interpretation of this
Lease.

 

20.05 Entire Agreement

 

This Lease contains the entire agreement between the parties hereto with respect
to the subject matter of this Lease. Tenant acknowledges and agrees that it has
not relied upon any statement, representation, agreement or warranty except such
as are set out in this Lease.

 

20.06 Registration

 

Neither the Tenant nor anyone on the Tenant’s behalf or claiming under the
Tenant (including any Transferee) shall register this Lease or any Transfer
against the Lands. The Tenant may register a notice or caveat of this Lease
provided that:

 

29



--------------------------------------------------------------------------------

(a) a copy of the Lease is not attached; (b) no financial terms are disclosed;
(c) the Landlord gives its prior written approval to the notice or caveat; and
(d) the Tenant pays the Landlord’s reasonable costs on account of the matter.
The Landlord may limit such registration to one or more parts of the Lands. Upon
the expiration or other termination of the Term the Tenant shall immediately
discharge or otherwise vacate any such notice or caveat. If any part of the
Lands which in the opinion of the Landlord are surplus is transferred, the
Tenant shall forthwith at the request of the Landlord discharge or otherwise
vacate any such notice or caveat as it relates to such part. If any part of the
Lands are made subject to any easement, right-of-way or similar right, the
Tenant shall immediately at the request of the Landlord postpone its registered
interest to such easement, right-of-way or similar right.

 

20.07 Amendment or Modification

 

No amendment, modification, or supplement to this Lease shall be valid or
binding unless set out in writing and executed by the parties hereto in the same
manner as the execution of this Lease.

 

20.08 Construed Covenants and Severability

 

All of the provisions of this Lease are to be construed as covenants and
agreements as though the words importing such covenants and agreements were used
in each separate Article hereof. Should any provision of this Lease be or become
invalid, void, illegal or not enforceable, it shall be considered separate and
severable from this Lease and the remaining provisions shall remain in force and
be binding upon the parties hereto as though such provision had not been
included.

 

20.09 Planning Act

 

It is an express condition of this Lease that the provisions of the Planning Act
(Ontario) and amendments thereto be complied with, if necessary or any successor
replacement legislation or any similar legislation of the Province in which the
Building is situated.

 

20.10 No Implied Surrender or Waiver

 

No provision of this Lease shall be deemed to have been waived by Landlord
unless such waiver is in writing signed by Landlord. Landlord’s waiver of a
breach shall not prevent a subsequent act, which would have originally
constituted a breach, from having all the force and effect of any original
breach. Landlord’s receipt of Rent with knowledge of a breach shall not be
deemed a waiver of any breach. Landlord’s failure to enforce against Tenant or
any other tenant in the Building any of the Rules and Regulations shall not be
deemed a waiver thereof. Nothing done by Landlord shall be deemed to be an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid, unless in writing signed by Landlord.
The delivery of keys by Tenant to any of Landlord’s agents or employees shall
not operate as a termination of this Lease or a surrender of the Premises. No
payment by Tenant, or receipt by Landlord, of

 

30



--------------------------------------------------------------------------------

a lesser amount than the Rent due hereunder shall be deemed to be other than on
account of the earliest stipulated Rent, nor shall any endorsement or statement
on any cheque or any letter accompanying any cheque, or payment as Rent, be
deemed an accord and satisfaction, and Landlord may accept such cheque or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy available to Landlord.

 

20.11 Application of Payments

 

Regardless of any instruction from Tenant, or any written direction or any
endorsement on any cheque, transmittal letter or any other form of communication
purporting to direct otherwise, Landlord may apply any payment which it receives
from Tenant against any amount owed to it by Tenant and if Landlord does not
notify Tenant otherwise, each payment will be considered to be a payment on
account of the Rent or Rental Taxes that have been unpaid the longest.

 

20.12 Successors Bound

 

Except as otherwise specifically provided, the covenants, terms, and conditions
contained in this Lease shall apply to and bind the heirs, successors,
executors, administrators and assigns of the parties hereto as limited by this
Lease.

 

20.13 Liability of Landlord

 

In addition to the limitation on liability in Articles 16.05, 17.02 and
elsewhere in this Lease, the liability of Landlord hereunder shall be limited to
its interest in the Building from time to time. If there is more than one person
constituting Landlord, the liability of each said person hereunder shall be
several and be limited to its percentage interest in the Building.

 

20.14 Force Majeure

 

Notwithstanding any other provision of this Lease, if Landlord or Tenant is, in
good faith, delayed or prevented from doing anything required by this Lease,
because of a strike, labour trouble, inability to obtain materials or services,
power failure, restrictive governmental laws or regulations, riots,
insurrection, sabotage, rebellion, war, act of God, or any other similar reason,
that is not the fault of the party delayed, the doing of the thing is excused
for the period of the delay and the party delayed will do what was delayed or
prevented within the appropriate period after the delay. The preceding sentence
does not excuse Tenant from payment of Rent or Landlord from payment of amounts
that it is required to pay, in the amounts and at the times specified in this
Lease.

 

31



--------------------------------------------------------------------------------

IN WITNESS OF THIS LEASE Landlord and Tenant have properly executed it as of the
date set out on page one.

 

LANDLORD:

  LANDLORD:

 

Oxford Properties Group Inc.

 

 

1254115 Ontario Inc

Per:  

/s/ Daniel A. Holmes

--------------------------------------------------------------------------------

  Per:  

/s/ Katherine Lee

--------------------------------------------------------------------------------

Name:   Daniel A. Holmes   Name:   Katherine Lee Title:   Assistant Secretary  
Title:   President Per:  

/s/ Michael Miceli

--------------------------------------------------------------------------------

        Name:   Michael Miceli         Title:   Vice President Property
Management         Having authority to bind the corporation.  
Having authority to bind the corporation. TENANT:        

 

Yak Communications (Canada) Inc.

        Per:  

/s/ Charles Zwebner

--------------------------------------------------------------------------------

        Name:   Charles Zwebner         Title:   President        

 

Having authority to bind the corporation.

 

32



--------------------------------------------------------------------------------

SCHEDULE “A”

 

MAP OF 5TH FLOOR

 

SUITE 500



--------------------------------------------------------------------------------

SCHEDULE B

 

300 Consilium Place

 

SECTION 1.00 WORDS AND PHRASES

 

1.01 Definitions

 

In this Lease, including this Schedule:

 

( a) “Architect” means such firm of professional architects or engineers that
Landlord may from time to time engage for the preparation of construction
drawings for the Building or for general supervision of architectural and
engineering aspects of it, and includes any consultant or consultants that
Landlord, or the firm of professional architects or engineers Landlord engages,
appoints, as long as the consultant or consultants act within the scope of their
appointment and speciality.

 

( b) “Building” means those developments and improvements from time to time
constructed on the Land, and includes all portions of the development and
improvements above or below grade.

 

(c) “Capital Tax” means the amount determined by multiplying each of the
“Applicable Rates” by the Capital and totaling the products. “Capital” is the
amount of capital which Landlord determines, without duplication, is invested
from time to time by Landlord, the owner(s) of the Building and the Land, any
company related to Landlord or the owner(s) within the meaning of the Income Tax
Act (Canada), or all of them. in doing all or any of the following: acquiring,
developing, expanding, redeveloping and improving the Building and the Land.
Capital will not be increased by any financing or re-financing except to the
extent that the proceeds are invested in doing all or any of the foregoing.
“Applicable Rate” is the capital tax rate specified from time to time under any
law which imposes a tax in respect of the capital of corporations and for
greater certainty includes Large Corporations Tax levied under the Income Tax
Act (Canada) as amended from time to time. Each Applicable Rate will be
considered to be the rate that would apply if each of Landlord, the owners of
the Building and the Land and the related companies referred to above were
taxable corporations that employed no capital outside the Province in which the
Land is located.

 

(d) “Common Areas” means at any time the total of those portions of the Land and
Building designated by Landlord from time to time or not leased or designated
for lease to tenants that Landlord provides for use in common by Landlord,
Tenant, other tenants of the Building or their sublessees, agents, employees,
customers, invitees or licensees, whether or not those areas are open to the
general public or to all tenants of the Building, and includes, without
limitation, the Delivery Facilities, the main entrance lobbies, passenger
elevators, fire service and access corridors which are not exclusive to any
tenant of the Building, the Parking Facilities, public washrooms and fixtures,
chattels, systems, decor, signs, facilities or landscaping contained, maintained
or used in connection with those areas, and are deemed to include city sidewalks
abutting the Land and any pedestrian walkway system



--------------------------------------------------------------------------------

(either at, above or below grade), park or other facility open to the general
public for which Landlord directly or indirectly is subject to obligations in
its capacity as owner of the Land or Building, or both.

 

( e) “Complex” means the Building together with those buildings, developments
and improvements located on the lands known municipally as, 100 Consilium Place,
200 Consilium Place, and 300 Consilium Place, Scarborough, Ontario.

 

(f) “Delivery Facilities” means at any time those portions, if any, of the
Common Areas in the Building or on the Land on or below grade designated by
Landlord from time to time as facilities to be used for the purposes of loading,
unloading, delivering, dispatching and holding of letters, packages,
merchandise, goods and materials of any kind entering or leaving the Building
and giving vehicular access to such portions of the Building, (if any).

 

( g) “Land” means those lands legally described as:

 

300 Consilium Place, Scarborough, Ontario, being PIN 06000-0283 (LT) in the Land
Titles Division of Metropolitan Toronto (No. 66)

 

( h) “Normal Business Hours” means, except as otherwise designated by Landlord
from time to time, from 8:00 am. to 6:00 p.m., Monday through Friday, excluding
days that are legal or statutory holidays in the municipality in which the
Building is located.

 

( i) “Parking Facilities” means those portions, (if any), of the Common Areas on
or below street level designated by Landlord from time to time for vehicular
parking.

 

SECTION 2.00 DETERMINATION OF OPERATING COSTS AND TAXES

 

2.01 Definitions

 

In this Lease:

 

( a) “Square Feet in the Building” means, as determined in accordance with the
method of measurement set forth in Section 3.00, the aggregate of the gross
leasable office areas of the Building calculated on a full floor tenancy basis
in accordance with Section 3 .0 1 , and the retail areas calculated in
accordance with Section 3.03. If, from time to time, there is a material change
in the gross leasable space in the Building, (except as caused by a change in
the ratio of single tenancy floors to multiple tenancy floors) “Square Feet in
the Building” shall, from the effective date of the change until any further
change, mean the number of square feet in the Building determined on completion
of that change on the basis set out in Section 3.00.

 

( b) “Taxes” means the aggregate of all taxes, rates, charges, levies and
assessments payable by Landlord accruing in respect of the calendar year in
which each Fiscal Year begins and imposed by any competent taxing or assessing
authority upon or in respect of the Building, the Land and all improvements
therein or thereon. In determining Taxes, any corporate, income, excess profits
and business tax imposed upon the income of Landlord and any other impost of a
personal nature charged or levied against Landlord shall be excluded, except to
the extent that it is levied in lieu of taxes, rates, charges, levies or
assessments in



--------------------------------------------------------------------------------

respect of the Land or improvements thereon. Taxes shall in all instances be
calculated on the basis of the Building being assessed as fully constructed,
leased and occupied and taxed at the applicable occupied tax rates.

 

( c) “Tenant’s Proportionate Share” means an amount determined by multiplying
Operating Costs for the Fiscal Year by a fraction having as its numerator the
Square Feet in the Premises and having as its denominator the Square Feet in the
Building.

 

2.02 Determination of Operating Costs

 

“Operating Costs” means the aggregate of all costs in a Fiscal Year, calculated
as if the Building were one hundred percent (100%) occupied by tenants
throughout such Fiscal Year, established in accordance with generally accepted
accounting principles and this Lease, without duplication and confirmed in a
certificate of Landlord signed by a responsible representative thereof(without
personal liability) equal to the sum of all direct and indirect costs reasonably
incurred or charged by or on behalf of Landlord, whether or not paid, on either
an accrual or cash basis, or in part on both, as Landlord may determine on
account of the ownership, administration, operation, management, supervision,
maintenance, repair and replacement of the Building and for services provided
generally to tenants thereof, including, without limitation:

 

( a) amounts paid to, or reasonably attributable to the remuneration of, all
personnel (whether on or off-site and whether employed by Landlord or a
management company) involved in the ownership, administration, operation,
management, maintenance, repair, replacement, security, supervision, landscaping
or cleaning of the Building, including reasonable fringe benefits and other
employment costs;

 

( b) auditing, accounting, legal and other professional and consulting fees and
disbursements incurred in connection with the maintenance and operation of the
Building, including those incurred with respect to the preparation of the
statements required under the provisions of the Lease and costs of minimizing,
contesting, or appealing assessment of Taxes (whether or not successful);

 

( c) the costs of:

 

(i) operating, maintaining, and repairing (major, minor or otherwise) the
Building, and the systems, facilities and equipment serving the Building and of
all replacements and modifications to the Building, and the systems, facilities
and equipment serving the Building, including without limitation those made by
Landlord in order to comply with laws or regulations or required by Landlord’s
insurance carrier or resulting from normal wear and tear to the Building, and
the systems, facilities and equipment serving the Building;

 

(ii) providing, installing, modifying and upgrading energy conservation
equipment and systems, life safety systems and telecommunication systems and
equipment if any;



--------------------------------------------------------------------------------

(iii) making alterations, replacements or additions to the Building intended to
reduce Operating Costs, improve the operation of the Building and the systems,
facilities and equipment serving the Building, or maintain their operation; and

 

( iv) replacing machinery or equipment which by its nature requires periodic
replacement; all to the extent that such costs are fully chargeable in the
Fiscal Year in which they are incurred in accordance with generally accepted
accounting principles;

 

( d) depreciation or amortization of the costs referred to in part (c) as
determined in accordance with generally accepted accounting principles, if such
costs have not been charged fully in the Fiscal Year in which they are incurred;

 

( e) interest on the undepreciated or unamortized balance of the costs referred
to in part (d);

 

( f) a management fee equal to the greater (in respect of each Fiscal Year) of
four percent (4%) of the gross revenue received or receivable by Landlord in
respect of the Building and the Land in such Fiscal Year (excluding revenues
under this Section 2.02 (f)) and fifteen percent (15%) of Operating Costs in
such Fiscal Year (excluding costs under this Section 2.02 (f) Taxes and
interest);

 

(g) Capital Taxes;

 

(h) Taxes (excluding the amounts payable by Tenant pursuant to Section 2.08);

 

(i) all insurance maintained by Landlord in respect of the Building and Land and
its operation, including insurance for loss of Rent, and the amounts of losses
incurred or claims paid below insurance deductible amounts ; and

 

(ii) market rental on all areas utilized by the Landlord or its manager for the
operation and management of the Building.

 

2.03 Limitation on Operating Costs

 

In determining Operating Costs, the cost (if any) of the following shall be
excluded, except as specifically provided in Section 2.02;

 

( a) major or repairs that are required as a result of structural failure due to
defective design or construction, but maintenance to the foundation, columns,
structural elements of sub-floors, bearing walls and roof (including the roof
membrane or weather covering) of the Building shall be included as part of
Operating Costs;

 

(b) interest on, and the capital retirement of debt;

 

( c) expenses relating to decorating or redecorating or renovating rentable
space for tenants or occupants of the Building and costs relating to tenant
inducements, allowances or similar expenses;



--------------------------------------------------------------------------------

( d) all leasing expenses, real estate brokers fees, leasing commissions,
advertising and space planners fees; ( e) changes made to accommodate specific
requirements of specific tenants of the Building;

 

( f) cleaning costs, garbage removal and other costs which are peculiar to the
premises of the retail tenants of the Building;

 

( g) repairs or maintenance done for the direct account of other tenants; and

 

( h) any increase in insurance premiums resulting from any special uses in the
Building by other tenants.

 

2.04 Allocation

 

Where this Lease provides for the allocation, or the like, of costs or expenses
or where an allocation of a part of some total or aggregate cost or expense is
to be made to the Premises or to Tenant, any such allocation, or the like, is to
be made by Landlord on a reasonable basis.

 

2.05 When Services are Not Provided

 

Notwithstanding Section 2.02, when and if any service which is normally provided
by Landlord to some tenants of the Building:

 

(a) is not provided to Tenant under the specific terms of this Lease, in
determining Operating Costs for the calculation of Tenant’s Proportionate Share,
Landlord shall exclude the costs of that service, except as any such costs
relate to the Common Areas; or

 

(b) is not provided by Landlord in a significant portion of the Building, in
determining Tenant’s Proportionate Share, Landlord shall divide the cost of that
service by the difference between the Square Feet in the Building and the number
of square feet in the Building to which Landlord does not provide the service,
both calculated on the basis set out in Section 3.00.

 

2.06 Shared Facilities, Services and Utilities

 

If any facilities, services or utilities:

 

( a) for the operation, administration, management, repair and maintenance of
the Building are provided from another building or other buildings owned or
operated by Landlord or its manager; or

 

( b) for the operation, administration, management, repair and maintenance of
another building or other buildings owned or operated by Landlord or its manager
are provided from the Building; the net costs, charges and expenses therefore
shall, for the purposes of Section 2.02, be allocated by Landlord, acting
reasonably, between the Building and other building or buildings on a reasonable
basis.

 

2.07 Partial Fiscal Year

 

If the Term commences after the beginning of a Fiscal Year or terminates before
the end of it, any amount payable by Tenant to Landlord under Article 4.07 shall
be adjusted proportionately and accordingly.



--------------------------------------------------------------------------------

2.08 Taxes

 

If any portion of the Taxes are levied separately against the Premises by any
competent taxing authority resulting in an allocation of a portion of the Taxes
to the Tenant, whether payable by the Tenant or the Landlord, then the Tenant
shall promptly pay such portion of the Taxes as directed by the Landlord
together with any amounts payable under Section 2.02(h). Notwithstanding the
inclusion of certain Taxes in Operating Costs, if any of the Taxes are not
levied separately against the Premises, then Landlord may in its sole and
unfettered discretion, determine, allocate and adjust Taxes as among tenants and
occupants of the Building. Nothing herein shall compel or require Landlord to
adjust, continue to adjust or to make the same determination or allocation of
Taxes from year to year or in any Fiscal Year.

 

SECTION 3.00 DETERMINATION OF SQUARE FEET IN PREMISES

 

3.01 Office Space - Single Tenancy Floors

 

The number of square feet of office space in the Premises on a single-tenancy
floor in the Building (if any) shall be calculated from dimensioned Architect’s
drawings to the inside face of the glass in the permanent exterior building
walls (whether or not the glass extends to the floor) or to the inside finish of
those walls where they contain no glass. It shall include all space within
exterior building walls, except for stairs (other than stair and duct shafts
exclusively serving a tenant occupying offices on more than one floor), elevator
shafts, flues, pipe shafts, vertical ducts, and other vertical risers which
penetrate the floor and their enclosing walls. No deduction shall be made for
washrooms, janitor rooms, air-conditioning rooms, fan rooms, or for electrical
and telephone rooms, including vertical risers in these rooms within and
servicing only the floor or servicing a single tenant on more than one floor, or
for any other rooms, corridors or areas available to Tenant, columns located
wholly or partially within the space, or for any enclosures around the periphery
of the Building used for the purpose of heating, ventilating or cooling.

 

3.02 Office Space - Multiple Tenancy Floors

 

The number of square feet of office space in the Premises on a multiple tenancy
floor in the Building (if any), whether above or below grade, shall be
calculated from dimensioned Architect’s drawings to the inside face of permanent
exterior building walls or to the inside face of the glass as described in
Section 3.01 for a single tenancy floor, to the face of permanent interior walls
and to the center line of demising partitions, and includes a portion of
unallocated space on the same floor(s) as the Premises, as determined by
Landlord, acting reasonably, from time to time. No deduction shall be made for
any columns located wholly or partially within the rentable space, or for any
enclosures around the periphery of the Building used for the purpose of cooling,
heating or ventilating.

 

3.03 Retail Space

 

The number of square feet of retail space in the Premises (if any), whether
above or below grade, shall be calculated from dimensioned Architect’s drawings
to the inside face of permanent exterior building walls, to the face of
permanent interior



--------------------------------------------------------------------------------

walls, to the center line of demising partitions, and to the center line of a
pre-determined lease line (usually referred to as the storefront line) in the
case of retail space facing onto either an interior public mall or corridor or
onto a public street or lane. No deduction shall be made for vestibules inside
the permanent exterior building walls or inside the pre-determined lease line,
or for any columns located wholly or partially within the rentable space.

 

SECTION 4.00 LOADING AND DELIVERY

 

4.01 The delivering, dispatching, holding, loading and unloading of letters,
correspondence, packages, merchandise, goods and materials of any kind to the
Premises or from them shall be done only at those times, and in such manner and
through those elevators, entrances and corridors as Landlord designates from
time to time.

 

4.02 Landlord accepts no liability and is hereby relieved and released by Tenant
in respect of the operation of the Delivery Facilities, or the adequacy thereof,
or of the acts or omissions of any person or persons engaged in the operation
thereof, or in the acceptance, holding, handling, delivery or dispatch of any
goods for or on behalf of Tenant, or for any claim of Tenant by reason of
damage, loss, theft or acceptance, holding, handling, delivery or dispatch, or
any error, negligence or delay therein.

 

4.03 Landlord may from time to time make and amend regulations for the orderly
and efficient operation of the Delivery Facilities and may require the payment
of reasonable charges for delivery services and demurrage provided by Landlord.

 

SECTION 5.00 ELECTRICITY AND SERVICES

 

5.01 Notwithstanding Article 6.02(c) of this Lease, Tenant shall be solely
responsible for all direct and indirect costs relating to the provision of, or
arising under the contract for the supply of, all electricity required in the
Premises, whether or not separately metered. Tenant agrees that it shall not
engage any person to provide utility services to the Premises. Electricity
required for such heating, ventilation, and cooling of the Premises as are
provided by Landlord under Article 6.02(a) of the Lease shall be assessed and
paid as a part of Operating Costs.

 

5.02 If electricity is not separately metered to the Premises but is supplied to
Tenant through a meter common to other tenants (or group of tenants) in the
Building, then Landlord shall pay the cost of that electricity and (subject to
Article 6.02 of this Lease) apportion that cost among all tenants supplied
through that common meter. Upon receipt of Landlords statement of apportionment,
Tenant shall reimburse Landlord for the amount for which Tenant is shown by the
statement to be liable, provided that Landlord may elect at any time by notice
to Tenant to estimate the amount for which Tenant will be liable and require
Tenant to pay that amount in monthly installments simultaneously with Tenant’s
payments of Rent, in which case the provisions of Article 4.05 of this Lease
shall apply. Tenant shall also pay to Landlord an administration fee equal to
fifteen percent (15%) of the amounts payable by it under this Section.



--------------------------------------------------------------------------------

SECTION 6.00 REDEVELOPMENT AND DEMOLITION

 

6.01 Relocation - Common Areas

 

Landlord may from time to time relocate or eliminate any Common Areas in whole
or in part and may increase or reduce their dimensions provided that access by
Tenant to the Premises from the elevator lobbies remains available.

 

6.02 Relocation — Premises — Intentionally Deleted

 

6.03 Redevelopment

 

Landlord may construct additional improvements on the Land or on any adjacent
land, may renovate the Building and may add storeys to the Building. Neither the
construction or the demolition by either Landlord or any other person of any
improvement on either the Land or any land adjacent thereto or within the
Building nor the noise, dust, vibration or other inconvenience or the reduction
of light, air or view occasioned by such construction or demolition shall affect
the obligations of Tenant or result in any liability of Landlord.

 

6.04 Demolition

 

Notwithstanding anything contained in this Lease, Landlord may terminate the
Lease at any time if it is Landlord’s intention to demolish or substantially
renovate the Building. Landlord will give Tenant not less than twelve
(12) calendar months’ notice of such termination.



--------------------------------------------------------------------------------

SCHEDULE C

 

RULES AND REGULATIONS

 

1. Security

 

Landlord may from time to time adopt appropriate systems and procedures for the
security or safety of the Building, any persons occupying, using or entering the
same, or any equipment, finishings or contents thereof, and

 

Tenant shall comply with Landlord’s reasonable requirements relative thereto.

 

2. Locks

 

Landlord may from time to time install and change locking mechanisms on
entrances to the Building, common areas thereof, and the Premises, and (unless
24 hour security is provided by the Building) shall provide to Tenant a
reasonable number of keys and replacements therefore to meet the bona fide
requirements of Tenant. In these rules “keys” include any device serving the
same purpose. Tenant shall not add to or change existing locking mechanisms on
any door in or to the Premises without Landlord’s prior written consent. If with
Landlord’s consent, Tenant installs lock(s) incompatible with the Building
master locking system:

 

(a) Landlord, without abatement of Rent, shall be relieved of any obligation
under the Lease to provide any service to the affected areas which require
access thereto,

 

(b) Tenant shall indemnify Landlord against any expense as a result of forced
entry thereto which may be required in an emergency, and

 

( c) Tenant shall at the end of the Term and at Landlord’s request remove such
lock(s) at Tenant’s expense.

 

3. Return of Keys

 

At the end of the Term, Tenant shall promptly return to Landlord all keys for
the Building and Premises which are in possession of Tenant.

 

4. Windows

 

Tenant shall observe Landlord’s rules with respect to maintaining window
coverings at all windows in the Premises so that the Building presents a uniform
exterior appearance, and shall not install any window shades, screens, drapes,
covers or other materials on or at any window in the Premises without Landlord’s
prior written consent. Tenant shall ensure that window coverings are closed on
all windows in the Premises while they are exposed to the direct rays of the
sun.

 

5. Repair, Maintenance, Alterations and Improvements

 

Tenant shall carry out Tenant’s repair, maintenance, alterations and
improvements in the Premises only during times agreed to in advance by Landlord
and in a manner which will not interfere with the rights of other tenants in the
Building.



--------------------------------------------------------------------------------

6. Water Fixtures

 

Tenant shall not use water fixtures for any purpose for which they are not
intended, nor shall water be wasted by tampering with such fixtures. Any cost or
damage resulting from such misuse by Tenant shall be paid for by Tenant.

 

7. Personal Use of Premises

 

The Premises shall not be used or permitted to be used for residential, lodging
or sleeping purposes or for the storage of personal effects or property not
required for business purposes.

 

8. Heavy Articles

 

Tenant shall not place in or move about the Premises without Landlord’s prior
written consent any safe or other heavy article which in Landlord’s reasonable
opinion may damage the Building, and Landlord may designate the location of any
heavy articles in the Premises.

 

9. Carpet Pads

 

In those portions of the Premises where carpet has been provided directly or
indirectly by Landlord, Tenant shall at its own expense install and maintain
pads to protect the carpet under all furniture having casters other than carpet
casters.

 

10. Bicycles, Animals

 

Tenant shall not bring any animals or birds into the Building, and shall not
permit bicycles or other vehicles inside or on the sidewalks outside the
Building except in areas designated from time to time by Landlord for such
purposes.

 

11. Deliveries

 

Tenant shall ensure that deliveries of materials and supplies to the Premises
are made through such entrances, elevators and corridors and at such times as
may from time to time be designated by Landlord, and shall promptly pay or cause
to be paid to Landlord the cost of repairing any damage in the Building caused
by any person making such deliveries.

 

12. Furniture and Equipment

 

Tenant shall ensure that furniture and equipment being moved into or out of the
Premises is moved through such entrances, elevators and corridors and at such
times as may from time to time be designated by Landlord, and by movers or a
moving company approved by Landlord, and shall promptly pay or cause to be paid
to Landlord the cost of repairing any damage in the Building caused thereby.

 

13. Solicitations

 

Landlord reserves the right to restrict or prohibit canvassing, soliciting or
peddling in the Building.

 

14. Food and Beverages

 

only persons approved from time to time by Landlord may prepare, solicit orders
for, sell, serve or distribute foods or beverages in the Building, or use the
elevators,



--------------------------------------------------------------------------------

corridors stairwells, balconies or other common areas for any such purpose.
Except with Landlord’s prior written consent and in accordance with arrangements
approved by Landlord, Tenant shall not permit on the Premises the use of
equipment for dispensing food or beverages or for the preparation, solicitation
of orders for, sale, serving or distribution of food or beverages.

 

15. Refuse

 

Tenant shall place all refuse in proper receptacles provided by Tenant at its
expense in the Premises or in receptacles (if any) provided by Landlord for the
Building, and shall keep sidewalks and driveways outside the Building, and
lobbies, corridors, stairwells, ducts and shafts of the Building, free of all
refuse.

 

16. Obstructions

 

Tenant shall not obstruct or place anything in or on the sidewalks or driveways
outside the Building or in the lobbies, corridors, stairwells, balconies or
other common areas of the Building, or use such locations for any purpose except
access to and exit from the Premises without Landlord’s prior written consent.
Landlord may remove at Tenant’s expense any such obstruction or thing
(unauthorized by Landlord) without notice or obligation to Tenant.

 

17. Dangerous or Immoral Activities

 

Tenant shall not make any use of the Premises which involves the danger of
injury to any person, nor shall the same be used for any immoral purpose.

 

18. Proper Conduct

 

Tenant shall not conduct itself in any manner which is inconsistent with the
character of the Building as a first quality building or which will impair the
comfort and convenience of other tenants in the Building.

 

19. Employees, Agents and Invitees

 

In these Rules and Regulations, Tenant includes the employees, agents, invitees
and licensees of Tenant and others permitted by Tenant to use or occupy the
Premises.

 

20. ATM and Vending Machines

 

The Tenant shall not have the right to install automatic teller machines (ATMs)
or vending machines in the Premises.



--------------------------------------------------------------------------------

SCHEDULE D

 

SUPPLEMENTAL TERMS AND CONDITIONS

 

Article 21.01 Required Conditions

 

For the purposes of this Lease, Tenant agrees that the following shall
constitute the required conditions (the “Required Conditions”):

 

(a) execution and delivery of the Lease by Tenant and Landlord;

 

(b) Tenant has paid all Rent as and when due and punctually observed and
performed the terms, covenants and conditions contained in the Lease throughout
the Term to the applicable date;

 

(c) Yak Communications (Canada) Inc. is in possession and occupancy of the whole
of the Premises and is carrying on business there from and has not at any time
sublet all or any part of the Premises or assigned this Lease;

 

(d) there has not been a Transfer, except where the Transfer occurs as a result
of trading in the shares of Tenant listed on a recognized stock exchange in
Canada or the United States; and

 

(e) no lien, (construction or otherwise) affects the Land, the Premises or the
Building, and no claim under workplace safety and insurance legislation has been
made, in connection with anything done by or on behalf of Tenant.

 

Article 21.02 Leasehold Improvement Allowance

 

Landlord will pay to Tenant on the Commencement Date, a leasehold improvement
allowance (the “Leasehold Improvement Allowance”) not exceeding five dollars
($5.00) per square foot of Square Feet in the Premises upon satisfaction of the
following:

 

(a) no default in respect of any of the Required Conditions;

 

(b) the Commencement Date;

 

(c) delivery to Landlord of the following:

 

(i) a statutory declaration of an officer of the contractor that has performed
the installation of the Leasehold Improvements or alteration of existing
Leasehold Improvements (the “Tenant’s Work”) that the contract under which the
Tenant’s Work was performed (the “Tenant Work Contract”) has been “completed” or
“abandoned”, as those terms are defined under the Construction Lien Act
(Ontario) or pursuant to relevant construction lien legislation in the Province
in which the Building is located (the “Act”); and

 

(ii) one of:

 

  (A) if applicable, a certificate of substantial performance of the Tenant Work
Contract in the form prescribed in the Act, together with evidence of the date
of publication of such certificate as provided by the Act;



--------------------------------------------------------------------------------

  (B) declarations of last supply in the form described in the Act, if
applicable, given by officers of all the subcontractors employed by the
contractor in the performance of the Tenant’s Work; or

 

  (C) if applicable, a certificate of completion in the form prescribed in the
Act, in respect of the subcontract of each subcontractor employed by the
contractor that has performed the Tenant’s Work, together with evidence of
delivery of a copy of such certificates of completion to each respective
subcontractor;

 

(d) the expiry of the periods pursuant to the Act within which a person who
supplied services or materials in connection with the performance of the
Tenant’s Work may file a claim for lien for work or service performed or
material supplied, provided no claim for lien for work or service performed or
material supplied has been filed, or if such liens have been filed, then only
upon such liens being discharged or vacated. In connection therewith, Landlord
may require Tenant to provide evidence by way of a solicitor’s opinion that no
liens in connection with the Tenant’s Work are registered against the freehold
or leasehold interest in the Land or Building, such opinion to be dated the date
the Leasehold Improvement Allowance is paid to Tenant;

 

(e) the delivery to Landlord of proof of payment of worker’s compensation
assessments for all Tenant’s contractors and subcontractors; and

 

(f) receipted invoices, totaling not less than the Leasehold Improvement
Allowance, verifying the actual cost of installing Leasehold Improvements in the
Premises.

 

As at the Commencement Date, any unused portion of the Leasehold Improvement
Allowance shall be applied against Rent, as it becomes due, until it is
exhausted.

 

Provided, however, should Tenant default under the Lease prior to the end of the
Term. then at Landlord’s sole option, and in addition to any other remedies of
Landlord, Tenant shall repay to Landlord forthwith on demand, the unamortized
portion of the cost of the Leasehold Improvement Allowance. For such purpose,
the Leasehold Improvement Allowance shall be amortized over the period from the
first day of the Term to the date on which Landlord demands repayment, on the
basis of no interest and on a straight line basis to zero over the Term.

 

Article 21.03 Landlord’s Work:

 

Provided the Tenant has executed and delivered the Lease to the Landlord,
Landlord shall, at its sole expense, complete the following Landlord’s Work to
the 5 floor elevator lobby on or before December 3 1, 2003:

 

•   paint the walls, ceiling and hallways

 

•   install new carpet where carpet currently exists

 

The Landlord’s Work shall be constructed using the standard finishes for the
Building. Tenant shall bear the cost of any changes to Landlord’s Work requested
by Tenant, and Landlord shall not be responsible for any delays caused as a
result of such changes.



--------------------------------------------------------------------------------

Tenant shall use all reasonable efforts to assist Landlord in completing
Landlord’s Work in accordance with a schedule for completion of Landlord’s Work
as established by Landlord. Landlord shall not be responsible for, and the
Commencement Date shall not be delayed due to, any delays caused by Tenant’s
failure to agree to or act in accordance with said schedule.

 

Article 21.04 Early Occupancy

 

Notwithstanding Article 3.02 and provided Tenant has executed and delivered the
Lease, the Premises are vacant and Landlord’s Work has been substantially
completed, and Tenant has delivered to Landlord a certificate of insurance
indicating that a policy of Tenant’s insurance for the Premises, as described in
the Lease, is in full force and effect, Tenant will be permitted non-exclusive
access to the Premises prior to the Commencement Date to carry out Tenant’s Work
and/or conduct Tenant’s business.

 

Tenant will not be responsible for Annual Rent, Operating Costs and Taxes or
electricity during this period, but all other terms of the Lease shall apply.

 

Article 21.05 Parking

 

Provided the Required Conditions have been met, Landlord shall make provision
for and Tenant shall take thirty-five (35) unreserved stalls in the underground
Parking Facility for the Term of the Lease.

 

Tenant will sign Landlord’s standard form of parking agreement which provides
for market parking rates as they prevail from time to time.

 

Article 21.06 Additional Parking

 

Upon thirty (30) days prior written notice, and subject to availability, Tenant
shall have the option to lease up to an additional fifty (50) unreserved stalls
in the surface parking area known as “Lot O East” for the Term of the Lease.

 

Tenant agrees to execute Landlord’s standard form of parking agreement, which
provides for market parking rates as they prevail from time to time, for each
and every additional parking stall that is leased.

 

Article 21. 07 Option to Extend

 

So long as the Required Conditions have been met both on the date of exercise
and on expiration of the Term, Tenant shall have the option to extend the Term
for one (1) additional term of five (5) years upon giving Landlord not more than
twelve (12) months and not less than nine (9) months notice prior to the
expiration of the Term. The extension will be on Landlord’s then current
standard extension agreement on the same terms and conditions as are contained
in this Lease, provided that:

 

(a) there shall be no further option to extend the Term beyond the one
(1) additional term;

 

(b) Annual Rent payable during the extension term shall be at $15.00 per square
foot of gross leasable area per annum;

 

(c) there shall be no Incentive Allowance, Landlord’s Work, Leasehold
Improvement Allowance and Lease Subsidy.